Exhibit 10(b)

 

MAGELLAN PENSION PLAN

 

(ADOPTED EFFECTIVE JANUARY 1, 2004)



--------------------------------------------------------------------------------

MAGELLAN PENSION PLAN

 

(Adopted Effective January 1, 2004)

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. Purpose; Effective Date

   1

1.1

   Purpose    1

1.2

   Effective Date    1

ARTICLE II. Definitions

   2

2.1

   “Accrued Benefit”    2

2.2

   “Actuarial Equivalent”    2

2.3

   “Actuary”    3

2.4

   “Affiliate”    3

2.5

   “Alternate Payee”    3

2.6

   “Annuity Starting Date”    3

2.7

   “Appendix”    3

2.8

   “Applicable Election Period”    3

2.9

   “Authorized Leave of Absence”    4

2.10

   “Average Monthly Compensation”    4

2.11

   “Beneficiary”    4

2.12

   “Benefit Service”    4

2.13

   “Board of Managers”    4

2.14

   “Code”    4

2.15

   “Code Section 415 Compensation”    4

2.16

   “Committee”    4

2.17

   “Company”    4

2.18

   “Compensation”    4

2.19

   “Computation Period”    5

2.20

   “Covered Compensation”    6

2.21

   “Death Benefit”    6

2.22

   “Deferred Vested Pension”    6

2.23

   “Disability”    6

2.24

   “Disability Pension”    6

2.25

   “Early Pension”    6

2.26

   “Effective Date”    6

2.27

   “Eligibility Service”    6

2.28

   “Eligible Employee”    7

2.29

   “Employee”    8

2.30

   “Employer”    8

2.31

   “Employer Contributions”    8

2.32

   “Employment Date”    8

2.33

   “ERISA”    8

 

i



--------------------------------------------------------------------------------

2.34

   “Hour of Service”    8

2.35

   “Key Employee”    10

2.36

   “Leased Employee”    10

2.37

   “Lump Sum”    10

2.38

   “Normal Pension”    10

2.39

   “Normal Retirement Age”    10

2.40

   “Normal Retirement Date”    10

2.41

   “One Year Break-In-Service”    11

2.42

   “Participant”    11

2.43

   “Pension”    11

2.44

   “Plan”    11

2.45

   “Plan Year”    11

2.46

   “Prior Service”    11

2.47

   “Prior Williams Plan”    11

2.48

   “Prior Williams Plan Benefit”    11

2.49

   “Procedure”    11

2.50

   “Qualified Joint and Survivor Pension”    11

2.51

   “Qualified Domestic Relations Order”    11

2.52

   “Retirement”    11

2.53

   “Separation Benefit”    11

2.54

   “Single Life Annuity”    12

2.55

   “Social Security Retirement Age”    12

2.56

   “Spouse”    12

2.57

   “Spouse’s Consent”    12

2.58

   “Surviving Spouse”    12

2.59

   “Survivor Pension”    12

2.60

   “Termination of Employment”    13

2.61

   “Trust”    13

2.62

   “Trust Agreement”    13

2.63

   “Trustee”    13

2.64

   “Trust Fund”    13

2.65

   “Vesting Service”    14

2.66

   “Vested Participant”    14

2.67

   “Year of Service”    14

ARTICLE III. Participation

   15

3.1

   Participation    15

3.2

   Reemployment    15

3.3

   Veteran’s Rights    15

ARTICLE IV. Contributions

   16

4.1

   Participant Contributions    16

4.2

   Employer Contributions    16

4.3

   Rollover Contributions    16

 

ii



--------------------------------------------------------------------------------

ARTICLE V. Retirement Benefits

   17

5.1

   Normal and Late Retirement    17

5.2

   Early Retirement    17

5.3

   Disability Retirement    17

5.4

   Deferred Vested Retirement    18

5.5

   Transferred Employee Retirement    18

5.6

   Annuity Starting Date    18

5.7

   Distribution Requirements    19

5.8

   Required Information    20

5.9

   Direct Rollovers    20

ARTICLE VI. Amount of Pension

   22

6.1

   Normal and Late Pension    22

6.2

   Early Pension    22

6.3

   Disability Pension    22

6.4

   Deferred Vested Pension    23

6.5

   Maximum Pensions    24

6.6

   Transferred Employee Retirement Benefits    25

ARTICLE VII. Separation and Death Benefits

   26

7.1

   Separation Benefit    26

7.2

   Death Benefits    26

7.3

   Designation of Beneficiary    26

7.4

   Loss of Eligibility to Receive Death Benefit    27

7.5

   Waiver of Survivor Pension Coverage for Spouse    27

ARTICLE VIII. Normal and Optional Forms of Payment

   28

8.1

   Normal Form of Pension    28

8.2

   Optional Forms of Pension    28

8.3

   Other Benefits Cancelled by Option    30

8.4

   Special Restrictions on Payment    31

8.5

   Domestic Relations Orders    31

8.6

   Unclaimed Benefits    31

8.7

   Facility of Payment    31

8.8

   Loss of Eligibility to Receive Continuation Benefits    32

ARTICLE IX. Employment Transfers

   33

9.1

   Transfers Between Employers    33

9.2

   Transfers to Non-Employer Affiliates    33

ARTICLE X. Administration

   34

10.1

   Fiduciaries    34

10.2

   Allocation of Responsibilities Among Named Fiduciaries    34

10.3

   Provisions Concerning the Benefits Committee    35

10.4

   Provisions Concerning the Committee    35

10.5

   Provisions Concerning the Plan Investments    36

 

iii



--------------------------------------------------------------------------------

10.6

   Delegation of Responsibilities; Bonding    36

10.7

   No Joint Fiduciary Responsibilities    37

10.8

   Information to be Supplied by Employer    37

10.9

   Records    37

10.10

   Fiduciary Capacity    37

ARTICLE XI. Trustee

   38

11.1

   Appointment of Trustee    38

11.2

   Responsibility of Trustee and Investment Manager(s)    38

11.3

   Funding and Investment Policy    38

11.4

   Bonding    38

11.5

   Standard of Conduct of Trustee    38

11.6

   Payment of Expenses    38

ARTICLE XII. Limitations

   39

12.1

   Reemployment of Retired Employees    39

12.2

   Governmental Restrictions    39

ARTICLE XIII. Amendments

   41

13.1

   Right to Amend    41

13.2

   Plan Merger or Consolidation    41

ARTICLE XIV. Adoption and Withdrawal

   42

14.1

   Procedure for Adoption    42

14.2

   Withdrawal    42

14.3

   Adoption By Affiliate Contingent Upon Qualification    42

ARTICLE XV. Termination

   43

15.1

   Right to Terminate    43

15.2

   Employer Consolidation or Merger    43

15.3

   Allocation and Liquidation of Trust Fund    43

15.4

   Manner of Distribution    44

15.5

   Amounts Returnable to an Employer    44

ARTICLE XVI. Top-Heavy Provisions

   45

16.1

   Definitions    45

16.2

   Application of Top-Heavy Provisions    46

16.3

   Top-Heavy Determination    47

16.4

   Vesting Requirements    47

16.5

   Minimum Benefit.    48

16.6

   Adjustment in Maximum Limitation on Annual Benefits    48

ARTICLE XVII. Miscellaneous

   49

17.1

   Nonguarantee of Employment    49

17.2

   Rights to Trust Assets    49

17.3

   Nonalienation of Benefits    49

 

iv



--------------------------------------------------------------------------------

ARTICLE XVIII. Procedure for Identification and Processing

   50

18.1

   Definitions    50

18.2

   Status of Order    50

18.3

   Procedural Requirements.    51

18.4

   Segregation of Assets and Payments    51

18.5

   Modification of Procedure    52

ARTICLE XIX. Claims Procedure

   53

19.1

   Claims Procedure    53

 

v



--------------------------------------------------------------------------------

MAGELLAN PENSION PLAN

 

ARTICLE I.

 

Purpose; Effective Date

 

1.1 Purpose. The purpose of this Plan is to provide retirement and incidental
benefits for all Eligible Employees who complete a period of service and
otherwise become eligible hereunder. The benefits provided by this Plan will be
paid from a Trust Fund established by the Company and will be in addition to the
benefits Employees are entitled to receive under the federal Social Security
Act.

 

1.2 Effective Date. The terms and provisions of this Plan shall be effective on
and after January 1, 2004, and shall apply only to Eligible Employees who are
credited with an Hour of Service for services rendered on or after such date,
unless this Plan expressly provides for an earlier effective date. An Employee
who participated in the Prior Williams Plan on or before December 31, 2003, and
became an Employee of the Company or any Employer on January 1, 2004, shall be a
Participant in this Plan on January 1, 2004.

 

Benefits payable under this Plan are payable to all Participants in accordance
with the terms of this Plan, unless a Participant is a member of a class of
Eligible Employees for which a different schedule of benefits has been provided,
as described in an Appendix to this Plan.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

 

Definitions

 

The following terms, whenever used in the following capitalized forms, shall
have the meanings set forth below:

 

2.1 “Accrued Benefit” means, with respect to a Participant, subject to the
limitations of Section 6.5 and Article XVI and to the proviso below, a monthly
amount payable commencing as of the first day of the month coincident with or
next following his Normal Retirement Date or as of his later Annuity Starting
Date, which amount when expressed as a Single Life Annuity, is equal to the
amount determined below where:

 

such amount is equal to (a) plus (b) minus (c) multiplied by (d), where:

 

(a) is equal to one and one-tenth percent (1.1%) of the Participant’s Average
Monthly Compensation multiplied by his Benefit Service;

 

(b) is equal to forty-five one-hundredths percent (0.45%) of the amount, if any,
by which such Participant’s Average Monthly Compensation exceeds his Covered
Compensation multiplied by the lesser of (i) his total Benefit Service, or (ii)
thirty-five (35),

 

(c) is the Prior Williams Plan Benefit, and

 

(d) is the fraction the numerator of which is the Participant’s years of Benefit
Service calculated from the Participant’s date of hire with the Company from and
after January 1, 2004 and the denominator of which is the number of years of
Benefit Service calculated from the Participant’s date of hire with the Company
from and after January 1, 2004 which will be earned by the Participant on the
assumption that he continues in employment with the Company to his Normal
Retirement Date, but in no event will such fraction be greater than one (1),

 

with his Average Monthly Compensation, Benefit Service and Covered Compensation
determined as of his Termination of Employment (or, if no Termination of
Employment is involved, as of the date of determination) in the determination of
such amount and the component parts thereof.

 

2.2 “Actuarial Equivalent” means,

 

(a) for purposes of computing optional forms of benefits the actuarial
adjustment factors described in Section 8.2 hereof; and

 

(b) with respect to the present value of the Pension based upon his Accrued
Benefit of a Participant paid in a Lump Sum calculated applying the Applicable
Interest Rate and the Applicable Mortality Table.

 

2



--------------------------------------------------------------------------------

(c) For purposes of this Subsection 2.2(c), the following terms, whenever used
in the capitalized form, shall have the meanings set forth below:

 

(1) “Applicable Interest Rate” means the annual interest rate on 30 years
Treasury Securities as specified by the Commissioner of Internal Revenue for the
first calendar month preceding the first day of the Plan Year during which the
Annuity Starting Date occurs. If the time specified herein for determining the
Applicable Interest Rate is changed, including an indirect change as a result of
a change in the Plan Year, the interest rate used with respect to distributions
made within one year of either the adoption date or the effective date of the
amendment will be determined under Temporary Regulations §1.417(e)-1T(d)(10)(ii)
to insure the amendment does not violate Code Section 411(d)(6).

 

(2) “Applicable Mortality Table” means the applicable mortality table prescribed
by the Commissioner of Internal Revenue in revenue rulings, notices and other
guidance published in the Internal Revenue Bulletin, as in effect on the date as
of which present value is being determined. For 2004, the Applicable Mortality
Table is the 1994 GAM.

 

2.3 “Actuary” means the individual actuary or firm of actuaries selected by the
Company to provide actuarial services in connection with the administration of
this Plan.

 

2.4 “Affiliate” means (1) a corporation, trade or business, if it and an
Employer are members of a controlled group of corporations as defined in Code
Section 414 (b) or under common control as defined under Code Section 414(c);
(2) an organization, if it and an Employer are members of an affiliated service
group, as defined in Code Section 414(m); and (3) solely for the purposes set
forth in Code Section 414(o), any other entity, if it and an Employer are
required to be aggregated pursuant to regulations under Code Section 414(o).
Solely for the purposes of applying the limitations set forth in this Plan on
maximum benefits, the standard of control under Code Sections 414(b) and 414(c)
shall be deemed to be “more than 50%” rather than “at least 80%.”

 

2.5 “Alternate Payee” means an alternate payee described in the Procedure.

 

2.6 “Annuity Starting Date” means the first day for which an amount which is
required to be paid under this Plan as an annuity or otherwise is actually paid,
whether by reason of Retirement, death or Disability, as determined in
accordance with Section 5.6 hereof.

 

2.7 “Appendix” means one of the appendices attached hereto and made a part of
this Plan.

 

2.8 “Applicable Election Period” means:

 

(a) In the case of an election to waive a Qualified Joint and Survivor Pension
or to revoke such waiver, the ninety-day period ending on the Annuity Starting
Date; and

(b) In the case of any Spouse’s Consent required under Section 8.5 before the
distribution of the Accrued Benefit of a Participant can begin, the ninety-day
period ending on the Annuity Starting Date.

 

3



--------------------------------------------------------------------------------

2.9 “Authorized Leave of Absence” means any absence authorized by the Employer
under the Employer’s personnel practices granted in a uniform and
nondiscriminatory manner.

 

2.10 “Average Monthly Compensation” means the sum of a person’s Compensation
earned during his highest paid, five (5) Plan Years of employment (excluding his
first and last partial years of employment) within the ten (10) Plan Years prior
to his Normal Retirement Date, or if earlier, prior to his Termination of
Employment (or if appropriate, the date of determination), divided by sixty
(60). If a person has less than five (5) Plan Years of employment, Average
Monthly Compensation shall mean the sum of the person’s Compensation earned for
all full Plan Years (excluding his first and last partial years) of employment,
divided by the number of months during this period for which he received such
Compensation.

 

2.11 “Beneficiary” means any person or entity designated under Section 7.3 to
receive a Death Benefit.

 

2.12 “Benefit Service” means the sum of the full and fractional Years of Service
credited to a Participant after the Effective Date under the provisions of this
Plan, plus, for an Eligible Employee who was a Participant in the Prior Williams
Plan before the Effective Date, his Benefit Service (or comparable service)
determined under the Prior Williams Plan as of December 31, 2003; provided,
however, that Benefit Service (or comparable service) attributable to a period
of Eligibility Service will be included unless disregarded under Section 2.27.

 

2.13 “Board of Managers” means the Board of Managers of the Company.

 

2.14 “Code” means the Internal Revenue Code of 1986, as amended, and any
subsequent Internal Revenue Code. If there is a subsequent Internal Revenue
Code, any references herein to Internal Revenue Code sections shall be deemed to
refer to comparable sections of any subsequent Internal Revenue Code.

 

2.15 “Code Section 415 Compensation” means a Participant’s taxable income as
reported or reportable on Form W-2 for federal income tax purposes, increased by
salary reduction amounts contributed to the Magellan 401(k) Plan or similar plan
designated by the Committee and salary reduction amounts contributed to any
cafeteria plan or flexible benefits plan established by the Company in
accordance with Code Section 125 and related sections of the Code.

 

2.16 “Committee” means the Benefits Committee described in Section 10.3 and
shall sometimes be referred to herein as the Committee or the Benefits
Committee.

 

2.17 “Company” means Magellan Midstream Holdings, L.P., a partnership formed
under the laws of the State of Delaware.

 

2.18 “Compensation” means with respect to a Participant who has an Hour of
Service on or after such date, the first two hundred thousand dollars ($200,000)
(or such other amount as may be permitted under Code Section 401(a)(17)) of the
total wages or salary paid to a Participant each Plan Year by an Employer or an
Affiliate, or Earned Income as defined herein, if the Participant is a
Self-Employed Individual including base pay, short term disability (“STD”) paid
by an Employer, bonuses (unless specifically excluded under a written bonus
arrangement), if any, when paid, salary reduction amounts contributed to the
Magellan 401(k) Plan or a similar

 

4



--------------------------------------------------------------------------------

plan designated by the Committee, salary reduction amounts contributed to any
qualified transportation plan established by the Company in accordance with Code
Section 132(f) or to any cafeteria plan or flexible benefits plan established by
the Company in accordance with Code Section 125 and related sections of the
Code, but excluding severance pay, cost of living pay, housing pay, relocation
pay (including mortgage interest differential) and all such other taxable and
non-taxable fringe benefits and extraordinary compensation, all as determined by
the Committee in its sole and absolute discretion. For purposes of determining
Average Monthly Compensation, the Compensation taken into account with respect
to any Plan Year shall not exceed the limitation determined pursuant to the
terms of this Section 2.18 as applicable for such Plan Year. For purposes of
determining an Accrued Benefit, if an Employee is credited with less than two
thousand eighty (2,080) Hours of Service for determining Benefit Service during
a Plan Year, his Compensation for that Plan Year shall be the product of his
actual Compensation for such Plan Year as described above multiplied by a
fraction the numerator of which is two thousand eighty (2,080) and the
denominator of which is the number of Hours of Service with which he is credited
for such Plan Year. For purposes of calculating a Participant’s “Compensation”
and a Participant’s “Average Monthly Compensation” under the Plan, compensation
which was recognized as “compensation” for purposes of calculating benefits
pursuant to the terms of the Prior Williams Plan will be considered for purposes
of determining both Compensation and Average Monthly Compensation pursuant to
the terms of this Plan, but only for purposes of calculating the Prior Williams
Plan Benefit, and who was an active participant in the Prior Williams Plan on
December 31, 2003, and such participant became an Employee of the Company or any
Affiliate on January 1, 2004. With respect to any other Employee who is hired by
the Company or an Affiliate after January 1, 2004, and such individual had
previously been employed by Williams Companies, Inc. or any of its Affiliates
and was a participant in the Prior Williams Plan, then, for calculating such
Participant’s “compensation” and “Average Monthly Compensation” under the Plan,
such calculation shall be based only on Compensation paid to such Participant
while employed by the Company or any Affiliate. As used herein, Earned Income
means the net earnings from self-employment in a trade or business with respect
to which the Plan is established by the Employer for which personal services of
the individual are a material income-producing factor regardless of the manner
in which such earnings are reported. Net earnings will be determined without
regard to items not included in gross income and the deductions allocable to
such items. Net earnings are reduced by contributions by the Employer to a
qualified plan to the extent deductible under Section 404 of the Code. Net
earnings shall be determined with regard to the deduction allowed to the
Employer by Section 164(f) of the Code for taxable years beginning after
December 31, 1989.

 

2.19 “Computation Period” means, with respect to each type of service to be
measured, the following periods of time:

 

(a) With respect to Eligibility Service, the twelve-consecutive month period
following the first Employment Date of an Employee (or, if such Eligibility
Service can be disregarded under the break-in-service provisions of this Plan or
the Prior Williams Plan, his first Employment Date thereafter) and anniversaries
thereof;

 

(b) With respect to Vesting Service, a Plan Year; and

 

(c) With respect to Benefit Service, a Plan Year.

 

5



--------------------------------------------------------------------------------

2.20 “Covered Compensation” means, for any Plan Year (except as provided in
Section 5.3 concerning determination of a Disability Pension) and with respect
to each Participant, the average (without indexing) of the social security
taxable wage bases in effect for each calendar year during the
thirty-five-calendar-year-period ending with the calendar year such Participant
attains (or will attain) his Social Security Retirement Age. Such
thirty-five-calendar-year-period shall be used for each Participant regardless
of the year of birth of such Participant. In determining any Participant’s
Covered Compensation for any Plan Year, the social security taxable wage base
for such Plan Year (and each subsequent Plan Year) shall be assumed to be the
same as the social security taxable wage base in effect as of the first day of
such Plan Year. A Participant’s Covered Compensation for any Plan Year after
such thirty-five-calendar-year-period is such Participant’s Covered Compensation
for the Plan Year in which such Participant attained his Social Security
Retirement Age. A Participant’s Covered Compensation for any Plan Year prior to
such thirty-five-calendar-year-period is the social security taxable wage base
in effect as of the first day of such Plan Year. Each Participant’s Covered
Compensation shall be automatically adjusted for each Plan Year, to the extent
his Covered Compensation is then subject to adjustment under this Section 2.20.

 

2.21 “Death Benefit” means the benefit provided under Article VII of this Plan
to the Surviving Spouse or other Beneficiary of a Participant.

 

2.22 “Deferred Vested Pension” means the type of Pension described in Section
5.4.

 

2.23 “Disability” means a physical or mental condition which (a) satisfies the
initial requirements for disability payments under the Employer maintained
long-term disability plan.

 

2.24 “Disability Pension” means the type of Pension described in Section 5.3.

 

2.25 “Early Pension” means the type of Pension described in Section 5.2.

 

2.26 “Effective Date” means January 1, 2004, the general effective date of this
Plan.

 

2.27 “Eligibility Service” means all of the full and partial Years of Service of
an Employee with an Employer or Affiliate and any other service with the Company
or an Affiliate as a Leased Employee, if such service would have constituted a
Year of Service under the applicable provisions of this Plan, if the Leased
Employee had been a common law employee of the Company. Eligibility Service
shall not include:

 

(a) Years of Service before January 1, 2004, if under the break-in-service
provisions of this Plan or the Prior Williams Plan in effect on December 31,
2003, such service was not taken into account in determining such Employee’s
Eligibility Service; and

 

(b) Years of Service credited before a One Year Break-in-Service, if an Employee
has no vested interest in his Accrued Benefit derived from Employer
Contributions at such time and the number of consecutive One Year
Breaks-in-Service equals or exceeds the greater of (i) five (5) or (ii) the
Years of Service earned by the Employee before the first One Year
Break-in-Service.

 

6



--------------------------------------------------------------------------------

Years of Service that are not taken into account by reason of the exclusions set
forth above shall not be taken into account in applying the provisions of this
Section 2.27 to a subsequent One Year Break-in-Service.

 

2.28 “Eligible Employee” means any Employee of an Employer, but does not
include:

 

(a) A Leased Employee;

 

(b) an Employee who is a member of a group of Employees represented by a
collective bargaining representative, unless a currently effective collective
bargaining agreement between his Employer and the collective bargaining
representative of the group of Employees of which he is a member expressly
provides for coverage by this Plan;

 

(c) an Employee who, after the Effective Date, is then accruing a benefit under
the terms of any employee pension benefit plan maintained outside of this Plan
at such time, sponsored by an Employer and intended to meet the requirements of
Code Section 401(a);

 

(d) an Employee who is not a resident of the United States and not a citizen of
the United States;

 

(e) a nonresident alien;

 

(f) a seasonal employee, a temporary employee, a term employee, or an employee
not employed on a regularly scheduled basis;

 

(g) a person who has a written employment contract or other contract for
services, unless such contract expressly provides that such person is an
employee;

 

(h) a person who is paid through the payroll of a temporary agency or similar
organization regardless of any subsequent reclassification as a common law
employee;

 

(i) a person who is designated, compensated or otherwise treated as an
independent contractor by an Employer regardless of any subsequent
reclassification as a common law employee;

 

(j) a person who is designated, compensated or otherwise treated as a
cooperative education employee;

 

(k) a person excluded by the document of adoption of an Employer;

 

(l) an individual who is not contemporaneously classified as an Employee for
purposes of the Employer’s payroll system. In the event any such individual is
reclassified as an Employee for any purpose, including, without limitation, as a
common law or statutory employee, by any action of any third party, including,
without limitation, any government agency, or as a result of any private
lawsuit, action or administrative proceeding, such individual will,
notwithstanding such reclassification, remain ineligible for participation
hereunder and will not be considered an Eligible Employee. In addition to and
not in derogation of the foregoing, the exclusive means for an individual who is
not contemporaneously classified as an Employee of the Employer on the
Employer’s payroll system to become eligible to participate in this Plan is
through an amendment to this Plan which specifically renders such individual
eligible for participation hereunder; or

 

7



--------------------------------------------------------------------------------

(m) any individual retained by an Employer directly or through an agency or
other party to perform services for an Employer (for either a definite or
indefinite duration) in the capacity of a fee-for-service worker or independent
contractor or any similar capacity including, without limitation, any such
individual employed by temporary help firms, technical help firms, staffing
firms, employee leasing firms, professional employer organizations or other
staffing firms, whether or not deemed to be a “common law” employee.

 

Notwithstanding the foregoing an Eligible Employee also includes a partner who
is an executive officer (a “Self Employed Individual”) of the Employer who has
Earned Income for the taxable year from the trade of business for which the Plan
is adopted and established; and, such definition shall also include an
individual who would have had Earned Income but for the fact that the trade or
business had not “net profits” for the taxable year.

 

2.29 “Employee” means any common law employee of an Employer or Affiliate, and
any person granted such status in accordance with an Employer’s uniform and
nondiscriminatory policies regarding an Authorized Leave of Absence. Employee
also includes a Self-Employed Individual. Further as used herein, Employment
includes service of a Self-Employed Individual with the Employer.

 

2.30 “Employer” means the Company and any Affiliate which, pursuant to the
provisions of Article XIV, has adopted this Plan.

 

2.31 “Employer Contributions” mean the contributions by Employers to the Trust
for this Plan.

 

2.32 “Employment Date” means the day an Employee first earns an Hour of Service,
or in the case of an Employee whose Eligibility Service and Vesting Service can
be disregarded under the break-in-service provisions of this Plan or a Prior
Williams Plan, the first day following his last One Year Break-in-Service in
which the Employee earns an Hour of Service.

 

2.33 “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

 

2.34 “Hour of Service” means a unit of service used by the Plan to determine an
Employee’s Years of Service credited as follows:

 

(a) each hour for which the Employee is paid, or entitled to payment, directly
or indirectly, for the performance of duties from an Employer or an Affiliate;
provided, however, if records of such actual hours are not maintained for an
Employee, such Employee shall be credited with 190 Hours of Service for each
month in which the Employee is paid, or entitled to payment, with respect to one
Hour of Service. The term shall include service of a Self-Employed individual
with the Employer

 

(b) each hour for which backpay, irrespective of mitigation of damages, is
awarded to the Employee or agreed to by the Employer or an Affiliate;

 

8



--------------------------------------------------------------------------------

(c) each hour an Employee is paid or entitled to payment by an Employer or an
Affiliate on account of a period of time during which no duties are performed
due to vacation, holiday, illness, incapacity (including disability), lay-off,
jury duty, military duty or leave of absence. An Hour of Service for which an
Employee is directly or indirectly paid or entitled to payment on account of a
period during which the Employee performed no duties shall not be credited to
the Employee, if such payment is made or due under a plan maintained solely for
the purpose of complying with any applicable worker’s compensation, disability
insurance, or unemployment compensation law. Hours of Service also shall not be
credited for a payment which solely reimburses the Employee for medical or
medically related expenses incurred by the Employee. Not more than five hundred
one (501) Hours of Service shall be credited under this subsection (c) to the
Employee on account of any single continuous period during which the Employee
performs no duties (whether or not such period occurs in a single Computation
Period). For purposes of this subsection (c), a payment shall be deemed to be
made by or due from an Employer regardless of whether such payment is made by or
due from an Employer directly, or indirectly through, among others, a trust
fund, insurer or other entity to which an Employer contributes or pays premiums
and regardless of whether contributions made or due to the trust fund, insurer
or other entity are for the benefit of particular employees or are on behalf of
a group of employees in the aggregate;

 

(d) Solely for purposes of determining whether an Employee has incurred a One
Year Break-in-Service, an Employee who is not otherwise credited with an Hour of
Service under subsection (a), (b) or (c), above, shall be credited with an Hour
of Service for each additional hour which is part of an Employee’s customary
work week with an Employer or Affiliate during which the Employee is on an
unpaid Authorized Leave of Absence, provided the Employee resumes employment
with an Employer or Affiliate upon the expiration of such Authorized Leave of
Absence. For purposes of this subsection (d), an Employee’s customary work week
will consist of five (5), eight-hour days;

 

(e) Solely for purposes of determining whether a One Year Break-in-Service has
occurred for purposes of determining Eligibility Service, Vesting Service and
Years of Participation (but not for purposes of Benefit Service), an Employee
who is absent from work beginning on or after January 1, 1985 for maternity or
paternity reasons and who is not otherwise credited with an Hour of Service
under subsections (a), (b), (c) or (d) above, shall receive credit for the Hours
of Service for which he would have been regularly scheduled had the Employee
performed duties during such absence for an Employer or Affiliate, or in the
absence of a regularly scheduled number of hours, forty (40) hours per week (or
eight (8) hours per day). For purposes of such determination, an absence from
work for maternity or paternity reasons means an absence (i) by reason of the
pregnancy of the Employee, (ii) by reason of the birth of a child of such
Employee, (iii) by reason of the placement of a child with the Employee in
connection with the adoption of such child by the Employee, or (iv) for purposes
of caring for such child for a period beginning immediately following such birth
or placement. Hours of Service credited for purposes of such determination shall
be credited in the Computation Period in which such absence begins, if necessary
to prevent a One Year Break-in-Service in such period, or, in all other cases,
in the next following Computation Period. In no event will more than five
hundred one (501) Hours of Service be credited for any single continuous period
of time during which the person did not or would not have performed duties. The
Committee may, in its discretion, require an Employee who is absent from work
for maternity or paternity reasons to furnish information to the Committee to
establish that the Employee’s absence from work is for

 

9



--------------------------------------------------------------------------------

maternity or paternity reasons and the number of days of such absence. The
Company reserves the right to terminate the employment of any Employee who is
absent from work without authorization, without regard to whether such Employee
is entitled to be credited for Hours of Service pursuant to this subsection (e);

 

(f) The same Hours of Service shall not be credited more than once under the
foregoing subsections. The determination of Hours of Service for reasons other
than the performance of duties shall be made in accordance with the provisions
of Labor Department Regulations, C.F.R. §2530.200b-2(b) (1976); and Hours of
Service shall be credited to Computation Periods in accordance with the
provisions of Labor Department Regulations, C.F.R. § 2530.200b-2(c) (1976).

 

2.35 “Key Employee” means each Employee and former Employee described in Section
16.1(d).

 

2.36 “Leased Employee” means an individual who is not in the employ of an
Employer or an Affiliate and who, pursuant to an agreement between an Employer
or an Affiliate and any other person (“leasing organization”), provides services
to such Employer or Affiliate and has provided services to an Employer or an
Affiliate on a substantially full-time basis for a period of at least one year,
with such services being (i) prior to January 1, 1997, of the type historically
performed by employees in the business field of such Employer or Affiliate, or
(ii) after December 31, 1996, performed under the primary direction or control
of such Employer or Affiliate. Provided, however, if such individuals constitute
less than twenty percent of the non-highly compensated workforce (within the
meaning of Code Section 414(n)(5)(C)(ii)) of such Employer or Affiliate and the
Affiliates of each of them, such an individual shall not be included in such
meaning if such leasing organization covers such an individual in a money
purchase pension plan which provides immediate participation, full and immediate
vesting and a non-integrated contribution formula equal to at least ten percent
of such individual’s annual compensation (as defined in Code Section 415(c)(3));
and provided further, if such individual shall be deemed to be, or treated as,
an Employee of an Employer or an Affiliate, any contributions or benefits
provided by such leasing organization which are attributable to services of such
individual performed for an Employer or an Affiliate shall be treated as
provided by such Employer or Affiliate.

 

2.37 “Lump Sum” means the optional form of payment described in Subsection
8.2(e), Section 8.4, and the small lump sum described in Subsection 12.2(a).

 

2.38 “Normal Pension” means the type of Pension described in Section 6.1.

 

2.39 “Normal Retirement Age” means the Participant’s attainment of age
sixty-five (65).

 

2.40 “Normal Retirement Date” means the first day of the month coinciding with
or next following the Participant’s Normal Retirement Age. The Accrued Benefit
of a Participant who is an Employee of the Employer on his Normal Retirement Age
shall become nonforfeitable on and after such date.

 

10



--------------------------------------------------------------------------------

2.41 “One Year Break-In-Service” means a Computation Period within which an
Employee is credited with not more than five hundred (500) Hours of Service.

 

2.42 “Participant” means each person who is participating in this Plan pursuant
to the provisions of Article III.

 

2.43 “Pension” means a series of monthly amounts which are payable to a person
who is entitled to receive benefits pursuant to this Plan.

 

2.44 “Plan” means the Magellan Pension Plan, as hereafter from time to time
amended.

 

2.45 “Plan Year” means the twelve (12) consecutive month period beginning on
January 1 and ending December 31.

 

2.46 “Prior Service” means the number of Years of Service recognized as Years of
Vesting Service under the Prior Williams Plan as of December 31, 2003.

 

2.47 “Prior Williams Plan” means The Williams Pension Plan as it existed on
December 31, 2003.

 

2.48 “Prior Williams Plan Benefit” means a participant’s vested accrued benefit
under the Prior Williams Plan determined as of December 31, 2003 as set forth in
Appendix 1 attached hereto.

 

2.49 “Procedure” means the Procedure for Identification and Processing of
Qualified Domestic Relations Orders, which is described in Article XVIII.

 

2.50 “Qualified Joint and Survivor Pension” means a monthly payment for the life
of the Participant and, if the Participant is married on the date the payment of
such Pension begins, a monthly payment to such Spouse after his death for life
in an amount equal to one hundred percent (100%) in the case of a Pension based
upon his Accrued Benefit and fifty percent (50%) in the case of a Pension based
upon his Accrued Benefit, of the monthly Pension payable during the joint lives
of the Participant and his Spouse. A Qualified Joint and Survivor Pension shall
be the actuarial equivalent of the Accrued Benefit of a Participant. The monthly
amount of such payments shall be determined under Option 1, Option 2, or Option
3, as applicable, of Section 8.2.

 

2.51 “Qualified Domestic Relations Order” means the type of court order or
decree described in the Procedure.

 

2.52 “Retirement” means Termination of Employment after an Employee has
fulfilled all requirements for a Pension other than any attained age
requirement. Retirement shall be considered as commencing on the day immediately
following an Employee’s last day of employment or Authorized Leave of Absence,
if later.

 

2.53 “Separation Benefit” means a special benefit determined in accordance with
Section 7.1.

 

11



--------------------------------------------------------------------------------

2.54 “Single Life Annuity” means the optional form of Pension described in
Section 8.2(e).

 

2.55 “Social Security Retirement Age” means, with respect to each Participant,
the social security retirement age of such Participant as determined under Code
Section 415(b)(8) and the regulations thereunder.

 

2.56 “Spouse” means the person to whom a Participant is married and/or any
former spouse to the extent provided in a Qualified Domestic Relations Order and
allowed under Code Section 414(p).

 

2.57 “Spouse’s Consent” means the written, irrevocable consent of the Spouse of
a Participant to a specific election of a form of distribution other than a
Qualified Joint and Survivor Pension or Survivor Pension coverage for such
Spouse and, if applicable, the specific designation of any Beneficiary or
contingent pensioner other than such Spouse, which consent acknowledges the
effect thereof on the rights of such Spouse concerning the Participant’s Accrued
Benefit, with such consent being acknowledged before a Plan representative or
notary public. Such election of a form and, if applicable, a Beneficiary or
contingent annuitant cannot be changed by the Participant to a form other than a
Qualified Joint and Survivor Pension with such Spouse as the contingent
pensioner without being accompanied by a new Spouse’s Consent of such Spouse,
unless the preceding Spousal Consent (i) expressly permits the Participant to
change an elected form of distribution and designation of contingent pensioner
or Beneficiary without a new Spouse’s Consent of such Spouse, and such preceding
Spouse’s Consent acknowledges that the Spouse has the right to limit consent to
the specifically elected form of distribution and, if applicable, the specific
contingent annuitant or Beneficiary; provided, however, if the designated
Beneficiary is a trust, a Spouse’s Consent shall be required, and applicable to,
the Participant’s designation of such trust and shall not be required, nor
applicable to, the designation of trust beneficiaries or any changes in trust
beneficiaries. A Spouse’s Consent is binding only with respect to the consenting
Spouse. A Spouse’s Consent shall not be required if it is established to the
satisfaction of the Committee that the Participant is not married, the
Participant’s Spouse cannot be located or on account of other circumstances as
the Secretary of the Treasury may prescribe by regulation. No Spouse’s Consent
shall be valid or effective unless and until filed with the Committee.

 

2.58 “Surviving Spouse” means the person to whom a Participant is married on the
date of his death and/or any former spouse to the extent provided in a Qualified
Domestic Relations Order and allowed under Code Section 414(p); provided,
however, a Spouse shall not be a Surviving Spouse for purposes of eligibility
for the survivor portion of any Pension paid to a Participant hereunder, unless
such Spouse was married to the Participant on his Annuity Starting Date.

 

2.59 “Survivor Pension” means a monthly amount payable for life to the Surviving
Spouse or Beneficiary of a Vested Participant who died prior to the Annuity
Starting Date of his benefits under this Plan. Unless otherwise provided in this
Plan, the amount of such monthly payments shall be equal to the amount payable
to the Surviving Spouse or Beneficiary as a Single Life Annuity as if such
Surviving Spouse or Beneficiary was a Participant (or the Actuarial Equivalent
thereof); provided, however, payment to a Beneficiary which is not a living
person shall be made solely as a single-sum of all or a portion of the
Participant’s Pension as designated by the Participant pursuant to Section 7.3.

 

12



--------------------------------------------------------------------------------

2.60 “Termination of Employment” means a separation from service that occurs
when:

 

(a) an Employee ceases to be employed by an Employer or an Affiliate, or

 

(b) a person fails to report for work with an Employer or an Affiliate, at the
termination of an Authorized Leave of Absence.

 

A transfer of employment from one Employer or Affiliate to another Employer or
Affiliate shall not constitute a Termination of Employment for purposes of the
Plan. A person shall not be considered to have incurred a Termination of
Employment due to his having entered the Armed Forces or Merchant Marine of the
United States unless it is determined by the Committee that he has no
reemployment rights under the law. Upon the sale of all of the stock or
substantially all of the assets used in a trade or business of any subsidiary of
the Company which has adopted the Plan as an Employer prior to such sale, a
Termination of Employment shall occur on the date of such sale with respect to
any Employee who continues in employment with the purchaser of such assets or
with such subsidiary, as the case may be, provided the following conditions (as
recognized in General Counsel Memorandum 39824, August 15, 1990) are met:

 

  (1) the Company continues to maintain the Plan after such sale;

 

  (2) the subsidiary withdraws as an Employer under the Plan prior to such sale;

 

  (3) the purchaser of such subsidiary’s stock or assets (“Purchaser”) does not
adopt the Plan;

 

  (4) the Purchaser is not an Affiliate; and

 

  (5) no assets or liabilities of the Plan are transferred to a defined benefit
plan maintained by the Purchaser, the subsidiary or any affiliate of either
within the meaning of Code Sections 414(b), (c) or (m).

 

After incurring a Termination of Employment, a terminated person shall not be
eligible for or credited with Hours of Service or Years of Service for any
purpose under the Plan with respect to any period after such Termination of
Employment.

 

2.61 “Trust” means the legal entity resulting from the Trust Agreement.

 

2.62 “Trust Agreement” means the agreement between the Company and the Trustee
establishing the Trust, and any amendments thereto.

 

2.63 “Trustee” means the entity which is serving as Trustee under the Trust
Agreement.

 

2.64 “Trust Fund” means any property, real or personal, received by the Trustee,
plus all income and gains and minus losses, expenses and distributions
chargeable thereto.

 

13



--------------------------------------------------------------------------------

2.65 “Vesting Service” means the sum of:

 

(a) The Employee’s Prior Service determined as of December 31, 2003, under the
provisions of the Prior Williams Plan then in effect; plus

 

(b) all Years of Service earned after the Effective Date; and

 

(c) all other service with an Employer or an Affiliate as a Leased Employee, if
such service would have constituted a Year of Service under the applicable
provisions of this Plan, if the Leased Employee had been a common law employee
of such Employer or Affiliate;

 

but, excluding (1) any Years of Service before January 1, 2004, if under the
break-in-service provisions of this Plan or the Prior Williams Plan in effect
for such periods, such service was not taken into account, and (2) any Years of
Service earned prior to a One Year Break-in-Service, if the Employee did not
have a nonforfeitable interest in his Accrued Benefit derived from Employer
Contributions before the One Year Break-in-Service began and if the number of
consecutive One Year Breaks-in-Service equals or exceeds the greater of (i) five
(5) or (ii) the Employee’s Vesting Service earned before the One Year
Break-in-Service. Service not required to be taken into account by reason of the
exclusions set forth above shall not be taken into account in applying this
Section 2.65 to a subsequent One Year Break-in-Service.

 

2.66 “Vested Participant” means any Participant who has a nonforfeitable right
to any portion of his Accrued Benefit.

 

2.67 “Year of Service” means:

 

(a) with respect to Eligibility Service, the sum of the Prior Service of the
Participant plus each Computation Period during which the person earns at least
one thousand (1,000) Hours of Service;

 

(b) with respect to Vesting Service, the sum of the Prior Service of the
Participant plus each Computation Period ending after December 31, 2003, during
which the person earns at least one thousand (1,000) Hours of Service;

 

(c) with respect to Benefit Service, the sum of (i) the Benefit Service earned
by a person before the Effective Date under the Prior Williams Plan and (ii)
each Computation Period beginning on or after January 1, 2004, during which an
Eligible Employee earns at least one thousand (1,000) Hours of service with an
Employer, with each Eligible Employee receiving one hundred ninety (190) Hours
of service credit for each month, or portion thereof, worked during the
Computation Period. If an Eligible Employee earns less than one thousand (1,000)
Hours of Service during any such Computation Period, a fraction of a year of
Benefit Service shall be earned by the Eligible Employee, the numerator of which
shall be the Eligible Employee’s actual Hours of Service earned with an Employer
during such Computation Period and the denominator of which shall be one
thousand (1,000); and

 

(d) with respect to Eligibility Service, Vesting Service and Benefit Service,
such service as may be granted by the Committee or the Board of Managers, where
appropriate, in accordance with an Employer’s uniform and nondiscriminatory
policies regarding an Authorized Leave of Absence.

 

14



--------------------------------------------------------------------------------

ARTICLE III.

 

Participation

 

3.1 Participation. Each Eligible Employee who was, as of December 31, 2003, a
Participant in the Prior Williams Plan shall continue after such date as a
Participant in this Plan. Each other Eligible Employee shall become a
Participant in this Plan on the first day of the calendar month coincident with
or next following the date he is credited with one year of Eligibility Service.
A Participant shall continue participating in this Plan until the earlier of his
death or the distribution or forfeiture of his entire Accrued Benefit in
accordance with the terms and conditions of this Plan.

 

3.2 Reemployment. Each Participant who incurs a Termination of Employment and is
reemployed as an Eligible Employee at a time when he retains credited
Eligibility Service shall resume participation in the Plan as of the date he is
credited with an Hour of Service after becoming so reemployed.

 

3.3 Veteran’s Rights. Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit under the Plan with respect to
qualified military service shall be provided in accordance with Code Section
414(u).

 

15



--------------------------------------------------------------------------------

ARTICLE IV.

 

Contributions

 

4.1 Participant Contributions. No contributions to this Plan shall be made by
Participants.

 

4.2 Employer Contributions. The Employers, acting under the advice of the
Actuary for the Plan, shall make contributions to the Trust in such amounts and
at such times as are required to comply with Code Section 412. Such
contributions shall be applied to provide benefits under this Plan and to pay
the expenses of this Plan. Forfeitures shall be applied to reduce future
Employer Contributions.

 

4.3 Rollover Contributions. No rollover contributions of any nature or
description, whether direct or indirect, shall be made to this Plan by any
Employee or Participant or any other person.

 

16



--------------------------------------------------------------------------------

ARTICLE V.

 

Retirement Benefits

 

5.1 Normal and Late Retirement. A Participant shall be eligible for a Normal
Pension under this Plan, if his Termination of Employment occurs on or after his
Normal Retirement Date. Payment of a Normal Pension to the Participant shall
begin as of the Annuity Starting Date and shall continue in accordance with the
terms of the form of payment applicable to such Participant. The amount of such
Normal Pension shall be determined under Section 6.1. The form of such Normal
Pension shall be determined under Article VIII.

 

5.2 Early Retirement. A Participant shall be eligible for an Early Pension under
this Plan, if his Termination of Employment is on or after his fifty-fifth
(55th) birthday and before his Normal Retirement Date and he has completed five
(5) or more years of Vesting Service. Payment of an Early Pension to the
Participant shall begin as of his Annuity Starting Date and shall continue in
accordance with the terms of the form of payment applicable to such Participant.
The amount of such Early Pension shall be determined under Section 6.2. The form
of such Early Pension shall be determined under Article VIII.

 

5.3 Disability Retirement. A Participant shall be eligible for a Disability
Pension under this Plan, if his Termination of Employment is on account of
Disability and occurs after he has completed five (5) or more years of Vesting
Service, but prior to his Normal Retirement Date. Payment of a Disability
Pension to the Participant shall begin on the Annuity Starting Date and shall
continue in accordance with the terms of the form of payment applicable to such
Participant. The form of such Disability Pension shall be determined under
Article VIII. The amount of such Disability Pension shall be determined as
follows:

 

(1) If a Disability continues to the Participant’s Normal Retirement Date, such
Participant shall be entitled to a Disability Pension based on his Compensation
(subject to applicable limitations), Covered Compensation and Benefit Service to
the date of Disability and Benefit Service credit for the period of Disability;

 

(2) If a Disability ceases prior to the Participant’s Normal Retirement Date and
the Participant is reemployed by an Employer as an Eligible Employee, upon his
subsequent Termination of Employment such Participant shall be entitled to
receive a Normal Pension, Early Pension or Deferred Vested Pension, as
applicable, determined by his attained age on the date of such Termination of
Employment. Such Normal Pension, Early Pension or Deferred Vested Pension shall
be based on his Compensation (subject to applicable limitations), Covered
Compensation and Benefit Service to the date of Disability, Benefit Service
credit for the period of Disability, and his Benefit Service, Covered
Compensation and Compensation during the period of reemployment, reduced, if
applicable, in accordance with Section 6.2 or 6.4, based on the number of years
by which the Annuity Starting Date of the Early Pension or Deferred Vested
Pension precedes the Participant’s Normal Retirement Date; and

 

17



--------------------------------------------------------------------------------

(3) If a Disability ceases prior to the Participant’s Normal Retirement Date and
he is not reemployed by an Employer as an Employee (or is reemployed as an
Employee but not an Eligible Employee), he shall be entitled to receive,
commencing on the first day of the month coinciding with or next following the
latest of (i) his fifty-fifth (55th) birthday, (ii) the cessation of such
Disability, or (iii) the date of his subsequent Termination of Employment, an
Early Pension or Deferred Vested Pension, as applicable, to which he would have
been entitled as of the date of such cessation of such Disability. Such Early
Pension or Deferred Vested Pension shall be based on his Compensation (subject
to applicable limitations), Covered Compensation and Benefit Service to the date
of Disability and Benefit Service to the date of cessation of such Disability
(or, if applicable, date of Termination of Employment), but in neither case
beyond his Normal Retirement Date, reduced, if applicable, in accordance with
Sections 6.2 and 6.4, based on the number of years by which the Annuity Starting
Date of the Early Pension or Deferred Vested Pension precedes the Participant’s
Normal Retirement Date.

 

5.4 Deferred Vested Retirement. A Participant who is not eligible for a Pension
under Sections 5.1, 5.2 or 5.3 shall be eligible for a Deferred Vested Pension,
if his Termination of Employment is on or after the completion of five (5) or
more years of Vesting Service. Payment of a Deferred Vested Pension to the
Participant shall begin on the Annuity Starting Date and shall continue in
accordance with the form of payment applicable to such Participant. The amount
of such Deferred Vested Pension shall be determined under Section 6.4. The form
of such Deferred Vested Pension shall be determined in accordance with Article
VIII.

 

5.5 Transferred Employee Retirement. Requirements for Pension benefits or other
benefits, if any, payable under this Plan in cases of transfers of employment by
Employees between Employers or between an Employer and an Affiliate, shall be
determined in accordance with the provisions of Article IX.

 

5.6 Annuity Starting Date. Subject to the provisions of Sections 5.7 and 5.8,
Pensions and other benefits payable under this Plan shall commence and be
payable in accordance with the following:

 

(a) In the case of a Normal Pension payable under Section 5.1, the Annuity
Starting Date shall be the earlier of (i) the first day of the month next
following a Participant’s Termination of Employment, or (ii) April 1 of the
calendar year following the calendar year in which such Participant attains age
seventy and one-half (70 1/2);

 

(b) In the case of a Pension payable under Section 5.2, 5.3, 5.4, or 5.5 and a
Separation Benefit payable to a Participant under Section 7.1, the Annuity
Starting Date shall be the first day of the month coincident with or next
following the Participant’s Normal Retirement Date, or if earlier, the date
established by the Committee in response to the Participant’s written request
for early payment, but in no event earlier than the first day of the month
coincident with or next following the date the Participant attains age
fifty-five (55) in the case of such a Pension. Early commencement of a Pension
is subject to the restrictions imposed by Section 8.4;

 

18



--------------------------------------------------------------------------------

(c) In the case of a Pension or Separation Benefit described in subsections (a)
or (b) above, the Annuity Starting Date shall in all events be not later than
sixty (60) days after the last day of the Plan Year in which occurs the latest
of the following events:

 

(1) The Participant’s Normal Retirement Date;

 

(2) The tenth anniversary of the date on which the Participant commenced
participation in the Plan; or

 

(3) The Participant’s Termination of Employment; and

 

(d) In the case of a Survivor Pension, the Annuity Starting Date shall be the
first day of the month:

 

(1) next following the Participant’s date of death, if the Participant had then
attained age sixty-five (65); or

 

(2) in which the Participant would have attained age sixty-five (65), if the
Participant dies prior to attaining such age.

 

A Surviving Spouse may irrevocably elect, on a form provided for such purpose by
the Committee, to accelerate the Annuity Starting Date of a Survivor Pension to
the first day of the month next following the date of the Participant’s death or
the first day of any month thereafter, but no later than the first day of the
month in which the Participant would have attained age sixty-five (65); and

 

(e) If payment of a Survivor Pension based upon a Participant’s Accrued Benefit
commences to the Surviving Spouse of a Participant who was either (i) an
Employee, or (ii) eligible for an Early Pension before the first day of the
month in which such Participant would have attained age sixty-two (62), such
Survivor Pension shall be reduced in accordance with the provisions of Section
6.2(b) based upon the age the Participant would have attained as of the Annuity
Starting Date; provided, however, no reduction shall be made for any period
prior to the date such Participant would have attained age fifty-five (55). If
payment of a Survivor Pension commences to the Surviving Spouse of a Participant
who was eligible for a Deferred Vested Pension before the first day of the month
in which such Participant would have attained age sixty-five (65), such Survivor
Pension shall be reduced in accordance with the provisions of Section 6.4(b)
based on the age such Participant would have attained as of the Annuity Starting
Date.

 

5.7 Distribution Requirements. In addition to the requirements of Section 5.6
and subject to the provisions of Section 5.8, distributions to a Beneficiary in
the event of the death of a Participant shall be made in accordance with the
following:

 

(a) In the event distribution of a Participant’s Pension has commenced before
the Participant’s death, the remaining interest thereof, if any, shall be
distributed at least as rapidly as under the method of distribution being used
as of the Participant’s date of death; and

 

19



--------------------------------------------------------------------------------

(b) In the event distribution of a Participant’s Pension has not commenced
before the Participant’s death, distribution of any distributable portion
thereof shall be made in accordance with the following:

 

(1) Any portion of such Participant’s interest which is not payable to a
Beneficiary designated by such Participant shall be distributed within five (5)
years of such Participant’s date of death; and

 

(2) Any portion of such Participant’s interest which is payable to a Beneficiary
designated by such Participant shall be distributed over the life of such
Beneficiary or a period not exceeding the life expectancy of such Beneficiary,
commencing not later than (i) if such Beneficiary is other than such
Participant’s Surviving Spouse, one (1) year after the Participant’s date of
death, or (ii) if such Beneficiary is such Participant’s Surviving Spouse, (A)
the date on which such Participant would have attained age seventy and one-half
(70 1/2), if such Participant dies before attaining such age, or (B) one (1)
year after such Participant’s date of death, if such Participant dies after
attaining age seventy and one-half (70 1/2).

 

5.8 Required Information. Any Participant and any Beneficiary eligible to
receive benefits under the Plan shall furnish to the Committee any information
or proof requested by the Committee and reasonably necessary for proper
administration of the Plan. Failure by such Participant or such Beneficiary to
comply with any such request within a reasonable period of time and in good
faith shall be sufficient grounds for delay in payment of benefits under the
Plan until sixty (60) days after such information or proof is received by the
Committee.

 

5.9 Direct Rollovers.

 

(a) Distributee’s Election: Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election hereunder, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

(b) Definitions: For purposes of this Section 5.9, the following words and
phrases shall have the meanings set forth below when used in the capitalized
form, unless a different meaning is clearly warranted by the context:

 

(1) “Direct Rollover” shall mean a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

(2) “Distributee” shall mean a person who is (i) an Employee or former Employee,
(ii) the surviving spouse of an Employee or former Employee, or (iii) the spouse
or former spouse of an Employee or former Employee who is the Alternate Payee
under a “qualified domestic relations order,” as defined in Code Section 414(p).

 

(3) “Eligible Retirement Plan” shall mean an individual retirement account
described in Code Section 408(a), an individual retirement annuity

 

20



--------------------------------------------------------------------------------

described in Code Section 408(b), an annuity plan described in Code Section
403(a), or a qualified trust described in Code Section 401(a), that accepts the
Distributee’s Eligible Rollover Distribution. However, in the case of an
Eligible Rollover Distribution to the surviving spouse, an Eligible Retirement
Plan is an individual retirement account or individual retirement annuity. An
Eligible Retirement Plan shall also mean an annuity contract described in Code
Section 403(b) and an eligible Plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a Qualified Domestic Relation Order, as defined in Code
Section 414(p).

 

(4) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution which is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Code Section
401(a)(9); and the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). A portion of a distribution
shall not fail to be an eligible rollover distribution merely because the
portion consists of after-tax employee contributions which are not includible in
gross income. However, such portion may be paid only to an individual retirement
account or annuity described in Code Section 408(a) or (b), or to a qualified
defined contribution plan described in Code Section 401(a) or 403(a) that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

 

21



--------------------------------------------------------------------------------

ARTICLE VI.

 

Amount of Pension

 

6.1 Normal and Late Pension. Subject to Section 6.5 and Article XVI, a
Participant, including a Participant who meets the requirements in Section 5.1
for a Normal Pension and retires on or after his Normal Retirement Date shall
receive his Pension equal to the Actuarial Equivalent of his then Accrued
Benefit.

 

6.2 Early Pension.

 

(a) Basic Formula. Subject to Section 6.5 and Article XVI, a Participant who
meets the requirements in Section 5.2 for an Early Pension shall receive the
Actuarial Equivalent of his then Accrued Benefit.

 

(b) Reduction for Early Commencement. If payment of an Early Pension based on a
Participant’s Accrued Benefit commences before a Participant’s Normal Retirement
Date, such Early Pension shall be reduced for each full and fractional year by
which his Annuity Starting Date precedes the first day of the month coincident
with or immediately following his Normal Retirement Date in accordance with the
following provisions. The monthly amount payable as determined in accordance
with this Subsection (b) as of a Participant’s Annuity Starting Date shall
remain in effect for as long as such Early Pension is payable thereafter. Such
Early Pension shall be reduced for early commencement to a percentage thereof
determined in accordance with the following schedule:

 

Number of Years of Early

Commencement of Early Pension

--------------------------------------------------------------------------------

  

Percentage of

Early Pension Payable

--------------------------------------------------------------------------------

                    65

   100

                    64

   100

                    62

   100

                    61

   96

                    60

   92

                    59

   88

                    58

   84

                    57

   80

                    56

   76

                    55

   72

 

The percentage payable with respect to any fractional year shall be determined
by straight-line interpolation between applicable percentages in the foregoing
schedule.

 

6.3 Disability Pension. Subject to Section 6.5 and Article XVI, a Participant
who meets the requirements in Section 5.3 for a Disability Pension shall receive
his Disability Pension determined in accordance with Section 5.3.

 

22



--------------------------------------------------------------------------------

6.4 Deferred Vested Pension.

 

(a) Basic Formula. Subject to Section 6.5 and Article XVI, a Participant who
meets the requirements in Section 5.4 for a Deferred Vested Pension shall
receive the Actuarial Equivalent of his then Accrued Benefit.

 

(b) Reduction for Early Commencement. If payment of a Deferred Vested Pension
based on a Participant’s Accrued Benefit commences before the Participant’s
Normal Retirement Date, such Deferred Vested Pension shall be reduced for each
full and fractional year by which his Annuity Starting Date precedes the first
day of the month coincident with or next following his Normal Retirement Date in
accordance with the following provisions. The monthly amount payable as
determined in accordance with this subsection (b) as of a Participant’s Annuity
Starting Date shall remain in effect for as long as his Deferred Vested Pension
is payable thereafter.

 

A Participant’s Deferred Vested Pension based on his Accrued Benefit shall be
reduced for early commencement to a percentage thereof determined in accordance
with the following schedule:

 

Age at Commencement of

Deferred Vested Pension

--------------------------------------------------------------------------------

   Percentage of Deferred
Vested Pension Payable


--------------------------------------------------------------------------------

                65

   100

                64

   91

                63

   82

                62

   75

                61

   68

                60

   62

                59

   57

                58

   52

                57

   48

                56

   44

                55

   40

                54

   37

                53

   34

                52

   31

                51

   29

                50

   27

                49

   25

                48

   23

                47

   21

                46

   20

                45

   18

                44

   17

                43

   16

                42

   15

                41

   13

                40

   13

                39

   12

                38

   11

                37

   10

                36

   9

                35

   9

                34

   8

                33

   8

                32

   7

                31

   7

                30

   6

                29

   6

                28

   5

                27

   5

                26

   5

                25

   4

                24

   4

                23

   4

                22

   3

                21

   3

                20

   3

                19

   3

                18

   3

 

The percentage payable with respect to any fractional year shall be determined
by straight-line interpolation between applicable percentages in the foregoing
schedule.

 

23



--------------------------------------------------------------------------------

6.5 Maximum Pensions. Any Pension to which a Participant of this Plan is
entitled at any time during any Plan Year, when expressed as a pension payable
on a Plan Year basis (which is the “Limitation Year” for this Plan), shall not
exceed the person’s “Maximum Annual Benefit”. For purposes of this Section 6.5,
“Maximum Annual Benefit” shall mean an annual benefit payable during a Plan Year
in an amount equal to (i) the lesser of One Hundred Sixty Thousand Dollars
($160,000) as adjusted by Code Section 415(d) (“Dollar Limitation”), or (ii) one
hundred percent (100%) of the person’s average annual Code Section 415
Compensation from an Employer or Affiliate for the person’s highest three (3)
consecutive, twelve-month periods consistently used by the Committee (or the
actual number of consecutive twelve-month periods for persons who are employed
less than three consecutive years) (“Compensation Limitation”), subject to the
following:

 

(a) If the participant has fewer than 10 years of participation in the Plan, the
Dollar Limitation shall be multiplied by a fraction, (i) the numerator of which
is the number of years (or part thereof) of participation in the Plan and (ii)
the denominator of which is 10. In the case of a Participant who has fewer than
10 years of service with the Employer, the Compensation Limitation shall be
multiplied by a fraction, (i) the numerator of which is the number of years (or
part thereof) of service with the Employer and (ii) the denominator of which is
10.

 

(b) If the benefit of a Participant begins prior to age 62, the Dollar
Limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a

 

24



--------------------------------------------------------------------------------

straight life annuity beginning at the earlier age that is the Actuarial
Equivalent of the Dollar Limitation applicable to the participant at age 62
(adjusted under (a) above, if required). The Dollar Limitation applicable at an
age prior to age 62 is determined as the lesser of (i) the Actuarial Equivalent
(at such age) of the Dollar Limitation computed using the interest rate and
mortality table (or other tabular factor) specified in Section 2.2 of the Plan
and (ii) the Actuarial Equivalent (at such age) of the Dollar Limitation
computed using a 5 percent interest rate and the applicable mortality table as
defined in Section 2.2 of the Plan. Any decrease in the Dollar Limitation
determined in accordance with this paragraph (b) shall not reflect a mortality
decrement if benefits are not forfeited upon the death of the participant. If
any benefits are forfeited upon death, the full mortality decrement is taken
into account.

 

(c) If the benefit of a Participant begins after the Participant attains age 65,
the Dollar Limitation applicable to the Participant at the later age is the
annual benefit payable in the form of a straight life annuity beginning at the
later age that is Actuarially Equivalent to the Dollar Limitation applicable to
the Participant at age 65 (adjusted under (a) above, if required). The Actuarial
Equivalent of the Dollar Limitation applicable at an age after age 65 is
determined as (i) the lesser of the Actuarial Equivalent (at such age) of the
Dollar Limitation computed using the interest rate and mortality table (or other
tabular factor) specified in Section 2.2 of the Plan and (ii) the Actuarial
Equivalent (at such age) of the Dollar Limitation computed using a 5 percent
interest rate assumption and the Applicable Mortality Table as defined in
Section 2.2 of the Plan. For these purposes, mortality between age 65 and the
age at which benefits commence shall be ignored.

 

(d) If the Current Accrued Benefit of an individual exceeds his Maximum Annual
Benefit, then, for all purposes under this Section 6.5, such Participant’s
Dollar Limitation shall be equal to such Current Accrued Benefit.

 

(e) Notwithstanding any other provision to the contrary, the maximum pension
payable to a Participant shall not exceed the maximum limitations of Code
Section 415, which by this reference are specifically incorporated in full into
the Plan.

 

6.6 Transferred Employee Retirement Benefits. Notwithstanding other provisions
hereof to the contrary, Pensions and other benefits, if any, payable under this
Plan in cases of transfers of employment by Employees between Employers or
Affiliates, or by transfers of Employees between this Plan and a plan maintained
outside of this Plan by Affiliates, shall be determined in accordance with the
provisions of Article IX.

 

25



--------------------------------------------------------------------------------

ARTICLE VII.

 

Separation and Death Benefits

 

7.1 Separation Benefit. A Participant who incurs a Termination of Employment on
or after attaining his first eligible Early Retirement Date may elect to receive
his Accrued Benefit subject to the Annuity Starting Date requirements of Section
5.6 and the Spousal Consent and other applicable provisions of Article VIII.
Such distribution of his Accrued Benefit shall be made in the form of a
Qualified Joint and Survivor Pension to a Participant who is married on his
Annuity Starting Date or Single Life Annuity for a Participant who is not
married on his Annuity Starting Date, unless such Participant elects (with his
Spouse’s Consent, if he is married) to receive such distribution as a Lump Sum.
Such election shall be made by completing and delivering to the Committee a form
furnished for such purpose by the Committee.

 

7.2 Death Benefits. The Surviving Spouse of a deceased, Vested Participant shall
receive a Survivor Pension with payments commencing on the Annuity Starting
Date, unless Survivor Pension coverage for his surviving Spouse has been waived
in accordance with Section 7.5. The Beneficiary of a deceased, Vested
Participant who left no Surviving Spouse or who had waived Survivor Pension
coverage for his Surviving Spouse pursuant to Section 7.5 shall receive a
Survivor Pension with payments commencing on the Annuity Starting Date.

 

7.3 Designation of Beneficiary. Each active or retired Participant may designate
a primary Beneficiary or Beneficiaries and a contingent Beneficiary or
Beneficiaries to receive any benefit that may become payable under this Plan by
reason of his death. If such Participant is married, no Beneficiary other than
the Participant’s current Spouse may be designated as a Beneficiary without a
Spouse’s Consent. Any designation or change in designation by a married
Participant of a Beneficiary other than his Spouse shall be invalid under this
Plan, if such designation or change in designation is not accompanied by a
Spouse’s Consent. Upon the entry of a decree of divorce respecting a married
Participant and his or her former spouse, any designation of such spouse as
Beneficiary of such Participant shall be revoked automatically and become
ineffective on and after the date the decree is entered, unless otherwise
provided in a Qualified Domestic Relations Order. The automatic revocation of
such Beneficiary designation shall be treated under the provisions of the Plan
as if such former spouse had predeceased the Participant. However, a Participant
may designate a former spouse as a Beneficiary under the Plan, provided a
properly completed Beneficiary designation form is filed with the Committee
subsequent to entry of a decree of divorce respecting the Participant and such
former spouse. If a Participant dies without executing a valid Beneficiary
designation form, any benefits payable on account of such death shall be paid to
such Participant’s Surviving Spouse, if any, or if the Participant had no
Surviving Spouse, to his estate, and such Surviving Spouse or estate, as
applicable, shall be such Participant’s Beneficiary. Such designations shall be
made upon the forms furnished by the Committee, and may at any time and from
time to time be changed or revoked without notice to any Beneficiary, and shall
not be effective unless and until filed with the Committee. Neither the
Employers nor the Trustee (in its capacity as Trustee) shall be named as a
Beneficiary. For purposes of this Plan, a certified copy of the death
certificate, marriage certificate, final divorce decree, or a Qualified Domestic
Relations Order shall be sufficient evidence of the event or circumstance to
which the document attests, and the Committee may rely thereon. In the absence
of such proof, the Committee may rely upon such other evidence as it deems
necessary or advisable.

 

26



--------------------------------------------------------------------------------

7.4 Loss of Eligibility to Receive Death Benefit. Notwithstanding any other
provision of this Plan, in the event a Beneficiary, Spouse or Surviving Spouse
is determined by a court of competent jurisdiction to have intentionally caused
the death of a deceased Participant, such person shall be ineligible to receive
any Death Benefit from the Plan and such person shall be deemed to have
predeceased the deceased Participant. In the event a Beneficiary, Spouse or
Surviving Spouse is deemed to have predeceased a deceased Participant pursuant
to this Section 7.4, the Death Benefit, if any, then payable shall be paid in
accordance with Section 7.3.

 

7.5 Waiver of Survivor Pension Coverage for Spouse. A Participant who is
credited with at least one Hour of Service may waive Survivor Pension coverage
with respect to his vested Accrued Benefit for his Spouse with his Spouse’s
Consent at any time during the Applicable Waiver Period, and revoke such waiver
at any time during the Applicable Waiver Period, by properly completing and
filing with the Committee the appropriate form for such purposes furnished by
the Committee. Such a Participant may waive and revoke a waiver without
limitations on timing or frequency during the Applicable Waiver Period. Any such
waiver of Survivor Pension coverage shall be invalid unless accompanied by a
properly completed Beneficiary designation form meeting all of the applicable
requirements of Section 7.3. Nor shall any such waiver be valid unless the
Participant and his Spouse have received, and acknowledged receipt of, a written
explanation of Survivor Pension coverage for a Spouse in such terms as are
comparable to the explanation required by Section 8.1. Such written explanation
shall be furnished to each such Participant within the 12-month period beginning
with the date he becomes a Participant and shall be furnished in any event with
each waiver form provided by the Committee. For purposes of this Section 7.5,
“Applicable Waiver Period” means the period beginning twelve (12) months prior
to the date such a Participant will become a Vested Participant (assuming
continued Vesting Service credit) and ending with the date of death of such
Participant; provided, however, any waiver by a Participant prior to the Plan
Year in which he attains age thirty-five (35) shall become void and of no
further effect as of the first day of such Plan Year, which first day shall be
deemed to be the first day of a new Applicable Waiver Period.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII.

 

Normal and Optional Forms of Payment

 

8.1 Normal Form of Pension. The normal form of Pension under this Plan for any
Participant with at least one Hour of Service on or after the Effective Date
shall be determined in accordance with the following:

 

(a) Married Participant.

 

(1) Qualified Joint and Survivor Pension. A Participant who is married on his
Annuity Starting Date shall receive a reduced Qualified Joint and Survivor
Pension, unless during the Applicable Election Period the Participant shall have
elected with his Spouse’s Consent to have his Accrued Benefit paid in an
optional form described in Section 8.2, and the Participant shall have delivered
a properly completed election form to the Committee at any time before the
Annuity Starting Date, which has not been revoked before such Annuity Starting
Date.

 

(2) Explanation. The Committee shall provide each Vested Participant with a
written explanation of the optional forms of payment in the manner set forth
below. Such written explanation shall be provided to such Participant by
personal delivery or first class mail no less than 30 days and no more than
ninety (90) days prior to his Annuity Starting Date, unless the Participant
elects to waive such minimum thirty (30) day period, in which case payment may
commence as soon as eight (8) days after the date such explanation is provided.
Such written explanation shall contain a general explanation: (i) of the terms
and conditions of a Qualified Joint and Survivor Pension; (ii) the circumstances
under which it will be provided; (iii) the Participant’s right during the
Applicable Election Period to make, and the effect of, an election to waive the
Qualified Joint and Survivor Pension; (iv) the rights of the Participant’s
Spouse; (v) the Participant’s right during the Applicable Election Period to
make, and the effect of, a revocation of a previous election to waive the
Qualified Joint and Survivor Pension; and (vi) the relative values of the
various optional forms of payment under the Plan.

 

(b) Single Participant. A Participant who is not married on his Annuity Starting
Date or a married Participant who has elected not to receive his Pension in the
form of a Qualified Joint and Survivor Pension shall receive his Pension in the
form of a Single Life Annuity, unless the Committee has approved such
Participant’s selection of an optional form of payment described in Section 8.2.

 

8.2 Optional Forms of Pension. By filing a timely election in writing with the
Committee, a Participant may designate any person who is a “dependent,” as
defined in Code Section 152 (without regard to the furnishing of support
requirement therein) on the date of the designation, as his contingent pensioner
or Beneficiary and elect to receive a Pension that is actuarially equivalent and
is payable in accordance with one of the following options, in lieu of the
Pension to which he may otherwise become entitled upon Retirement. Option 5
shall only be available to a participant who retires on his Early Retirement
Date or Normal Retirement Date.

 

28



--------------------------------------------------------------------------------

If the Participant is married on his Annuity Starting Date, the Participant must
designate his Spouse as his contingent pensioner or Beneficiary, as applicable,
unless his designation of another dependent is accompanied by a Spouse’s
Consent.

 

(a) Option 1. The retired Participant shall receive a Pension payable for life
payable in the form of a Single Life Annuity, and payments in the same reduced
amount shall, after the retired Participant’s death, be continued to the
contingent pensioner during the contingent pensioner’s lifetime. Such reduced
Pension payable to the Participant shall be eighty-two percent (82%) plus or
minus sixty-five hundredths of one percent (0.65%) for each year to the nearest
year that the contingent pensioner is older or younger respectively than the
Participant multiplied by the Pension payable to the Participant in the form of
a Single Life Annuity.

 

(b) Option 2. The retired Participant shall receive a reduced Pension payable
for life, and payments in the amount of fifty percent (50%) of such reduced
Pension shall, after the retired Participant’s death, be continued to the
contingent pensioner during the contingent pensioner’s lifetime. Such reduced
Pension payable to the Participant shall be ninety-three percent (93%) minus
twenty-five hundredths of one percent (0.25%) for each year to the nearest year
that the contingent pensioner is younger than the Participant, or plus
four-tenths of one percent (0.40%) for each year to the nearest year that the
contingent pensioner is older than the Participant, multiplied by the Pension
payable to the Participant in the form of a Single Life Annuity.

 

(c) Option 3. The retired Participant shall receive a reduced Pension payable
for life, and payments in the amount of seventy-five percent (75%) of such
reduced Pension shall, after the retired Participant’s death, be continued to
the contingent pensioner during the contingent pensioner’s lifetime. Such
reduced Pension payable to the Participant shall be eighty-seven percent (87%),
minus four-tenths of one percent (0.40%) for each year to the nearest year that
the contingent pensioner is older or younger than the Participant, or plus
fifty-five hundredths of one percent (0.55%) for each year to the nearest year
that the contingent pensioner is older than the Participant, multiplied by the
Pension payable to the Participant in the form of a Single Life Annuity.

 

(d) Option 4. The retired Participant shall receive a reduced Pension payable
for life, and payments in the amount of one hundred percent (100%) of such
reduced Pension shall, after the retired Participant’s death, be continued to
the contingent pensioner during the contingent pensioner’s lifetime. Such
reduced Pension payable to the Participant shall be eighty-six percent (86%)
plus or minus sixty-five hundredths of one percent (0.65%) for each year to the
nearest year that the contingent pensioner is older or younger respectively than
the Participant, multiplied by the Pension payable to the Participant in the
form of a Single Life Annuity.

 

(e) Option 5. A lump sum cash payment to the Participant determined as of the
end of the month immediately preceding payment, provided the Participant’s
Employer, where necessary, files a notice with the Pension Benefit Guaranty
Corporation (“PBGC”) (at the time and in the manner prescribed by the PBGC)
notifying the PBGC of such payment or distribution and the PBGC has approved
such payment or distribution or, within ninety (90) days after the date on which
such notice was filed, has failed to disapprove such payment or distribution.
Such lump sum cash payment shall be in an amount equal to the Actuarial
Equivalent of the Participant’s Accrued Benefit.

 

29



--------------------------------------------------------------------------------

(f) Option 6. The retired Participant shall receive an amount equal to fifty
percent (50%) of the Actuarial Equivalent of his then Accrued Benefit calculated
as provided under Option 4 above and remaining fifty percent (50%) of his
Accrued Benefit shall be paid under any of the other optional forms of payment
as provided under either Option 1, Option 2, or Option 3.

 

A Participant may elect, change, or revoke an election only if such election,
change or revocation is filed with the Committee on a form provided for such
purpose during the Applicable Election Period.

 

If the Pension payable to the retired Participant is in the form of a Joint and
Survivor Annuity under Option 2, Option 3 or Option 4 (including a Qualified
Joint and Survivor Pension), then, in the event such Participant’s contingent
pensioner dies after payment of such Pension has commenced and prior to such
Participant’s death, the monthly amount of the Pension payable to such
Participant shall be increased commencing with the first monthly payment to be
made immediately following the date of death of such contingent pensioner. In
such event, the increased monthly amount of Pension payable to such Participant
shall be equal to the monthly amount which would have been payable to the
Participant as of his or her Annuity Starting Date if such Participant’s Pension
had been payable in the form of a Single Life Annuity pursuant to Option 1. Such
increased monthly amount shall be payable for the remaining life of such
Participant during which payment of his or her Pension continues after his or
her Spouse’s death.

 

If a Participant who makes an election during the Applicable Election Period
pursuant to the requirements of this Section 8.2 continues in an Employer’s
employ after his election, no Pension payments shall be made during the period
of continued employment until his Annuity Starting Date. If the Participant
continues in such employment after such Annuity Starting Date, the election
shall become inoperative, but a new election may be made during a subsequent
Applicable Election Period.

 

An election made pursuant to this Section 8.2 shall become inoperative in the
event (a) the Participant’s death occurs prior to the Annuity Starting Date
established by his election during the Applicable Election Period, or (b), if
applicable, no contingent pensioner is surviving on the Participant’s Annuity
Starting Date.

 

8.3 Other Benefits Cancelled by Option. Any Pension, Death Benefit, or other
benefit that would otherwise have become payable under this Plan, shall be
cancelled and superseded by an option elected under this Article VIII as of the
date such option or other form of payment becomes operative.

 

30



--------------------------------------------------------------------------------

8.4 Special Restrictions on Payment.

 

(a) Subject to the following provisions, if the Lump Sum value (including for
this purpose a value of zero) of a Pension, Survivor Pension or Separation
Benefit payable to a Participant or Surviving Spouse is not greater than Five
Thousand Dollars ($5,000), the Committee shall direct that such benefit be paid
in a Lump Sum no later than the end of the second plan year following the Plan
Year of his Termination of Employment.

 

(b) For purposes of this Section 8.4, the present value of the nonforfeitable
portion of an Accrued Benefit, a Survivor Pension or a Separation Benefit
payable to a Participant or his Surviving Spouse shall be treated as greater
than Five Thousand Dollars ($5,000) at all times, if the distribution thereof
without the consent of the Participant and/or his Surviving Spouse, as
applicable, was prohibited by this Section 8.4 immediately before such
distribution began. No such consent is required before the commencement of such
distribution, if the present value thereof is not more then Five Thousand
Dollars ($5,000), or if the Participant has attained age sixty-five (65) or
would have attained such age as of the Annuity Starting Date, if he had lived.

 

(c) In all events, all Pensions and other benefits payable under the Plan shall
be payable only in accordance with the requirements of Code Section 401(a)(9)
and applicable regulations promulgated thereunder.

 

8.5 Domestic Relations Orders. The Accrued Benefit of a Participant shall be
paid in accordance with the terms of any Qualified Domestic Relations Order.

 

8.6 Unclaimed Benefits. During the time when a benefit hereunder is payable to
any Participant or Beneficiary, the Committee, upon request by the Trustee, or
at its own instance shall mail by registered or certified mail to such person,
at his last known address, a written demand for his address, or for satisfactory
evidence of his continued life, or both. If such information is not furnished to
the Committee within three months from the mailing of such demand, then the
Committee may, in its sole discretion, determine that such Participant or
Beneficiary is deceased and may declare such benefit, or any unpaid portion
thereof, terminated as if the death of the distributee (with nonsurviving
beneficiary) had occurred on the later of the date of the last payment made
thereon or the date such person first became entitled to receive benefit
payments. Any such declaration by the Committee shall later be revoked, upon a
receipt of the requested information by the Committee.

 

8.7 Facility of Payment. In the event any person entitled to receive any
Pension, Death Benefit or other benefit payment of any nature under the Plan is
determined by the Committee to be legally, physically or mentally incapable of
personally receiving and receipting for payment thereof, the Committee, in its
sole discretion, may direct the Trustee to make payment thereof to such person,
persons, institution or institutions then maintaining or having custody of such
incapacitated person, as determined by the Committee. The determination of the
Committee as to the identity of the proper payee of any Pension, Death Benefit
or other benefit of any nature under the Plan and the amount properly payable
with respect thereto shall be final and conclusive with respect to all persons
for purposes.

 

31



--------------------------------------------------------------------------------

8.8 Loss of Eligibility to Receive Continuation Benefits. Notwithstanding any
other provision of this Plan or an Appendix, in the event a contingent
annuitant, Surviving Spouse or Beneficiary is determined by a court of competent
jurisdiction to have intentionally caused the death of a deceased Participant
who was receiving Pension payments prior to his death, such person shall be
ineligible to receive any continuation payments from the Plan with respect to
such Pension and such person shall be deemed to have predeceased the deceased
Participant. In the event a contingent annuitant, Beneficiary or Surviving
Spouse is deemed to have predeceased a deceased Participant pursuant to this
Section 8.8, any continuation benefits, if any, shall be payable only as
determined by the form in which the Pension of such deceased Participant was
being paid. In this regard, if such Pension was being paid in the form of joint
and survivor annuity (including a Qualified Joint and Survivor Pension) and the
contingent pensioner (including a Surviving Spouse) is deemed to have
predeceased the deceased Participant, no continuation payments shall be payable
to any person or entity with respect to such Pension, unless such Pension was
payable for a period certain; in which case payments for the remainder, if any,
of such period certain shall be continued to the deceased Participant’s
Beneficiary determined in accordance with Section 7.3.

 

32



--------------------------------------------------------------------------------

ARTICLE IX.

 

Employment Transfers

 

9.1 Transfers Between Employers. If an Eligible Employee has a transfer of
employment between Employers, his Accrued Benefit and Years of Service earned
and credited up to the date of such transfer shall not be reduced and he shall
continue to be credited with Vesting Service (but not Benefit Service) with
respect to his Accrued Benefit accrued to such date for each Hour of Service
during his employment as an Employee with such transferee Employer. Such
transferred Employee shall participate in the Plan after such transfer of
employment in accordance with the terms of the Plan and any Appendix applicable
to his status as an Employee of such transferee Employer and his Accrued Benefit
as of any date on or after the date of such transfer shall be determined in
accordance with the applicable terms of the Plan (including any applicable
Appendix) as such terms exist as of the date of such transfer and as such terms
may be amended thereafter.

 

9.2 Transfers to Non-Employer Affiliates. If an Eligible Employee has a transfer
of employment to an Affiliate which is not an Employer, his Accrued Benefit and
Years of Service earned and credited up to the date of such transfer shall not
be reduced and he shall continue to be credited with Vesting Service (but not
Benefit Service) with respect to his Accrued Benefit accrued to such date for
each Hour of Service during his employment as an Employee with such transferee
Affiliate.

 

33



--------------------------------------------------------------------------------

ARTICLE X.

 

Administration

 

10.1 Fiduciaries. Under certain circumstances, the Trustee, the Board of
Managers, the Committee, or the Investment Managers may be determined by a court
of law to be a fiduciary with respect to a particular action under the Plan or
the Trust Agreement. As authorized by ERISA, to prevent any two parties to the
Plan from being deemed co-fiduciaries with respect to a particular function,
both the Plan and Trust Agreement are intended, and should be construed, to
allocate to each party to the Plan only those specific powers, duties,
responsibilities, and obligations as are specifically granted to it under the
Plan or Trust.

 

10.2 Allocation of Responsibilities Among Named Fiduciaries.

 

(a) Trustee. The Trustee shall have the authority and responsibility to manage
and control the Trust Fund and for the investment and safekeeping of the assets
of the Plan, except to the extent such authority and responsibility is delegated
to one or more Investment Managers. The Trustee shall also have those
responsibilities set forth in the Trust Agreement and the provisions of this
Plan.

 

(b) Board of Managers. The Board of Managers shall have exclusive authority and
responsibility for:

 

(1) The termination of the Plan;

 

(2) The adoption of an amendment to this Plan or an Appendix which would
materially increase or decrease the level of Accrued Benefits provided for in
this Plan or an Appendix;

 

(3) The appointment and removal of members of the Benefits Committee. The Board
of Managers shall designate one member of the Benefits Committee as the Chairman
of the Benefits Committee;

 

(4) The approval of the adoption of this Plan by an Affiliate and the withdrawal
from this Plan by an adopting Employer; and

 

(5) The delegation to the Benefits Committee of any authority and responsibility
reserved herein to the Board of Managers.

 

(c) Committee. The Committee shall have exclusive authority and responsibility
for those functions set forth in Section 10.3, 10.4, and 10.5 of this Plan and
in other provisions of this Plan. The Committee shall also serve as Plan
administrator and shall have exclusive authority and responsibility for those
functions set forth in Section 10.4 and in other provisions of this Plan.

 

(d) Investment Managers. The Investment Managers, if and to the extent appointed
by the Benefits Committee, shall have the authority and responsibility for the
investment of all or any part of the assets of the Plan, as delegated to the
Investment Managers by the Benefits Committee. In investing any of the assets of
the Plan, the Investment Managers shall follow any investment objectives or
guidelines established by the Benefits Committee and communicated to the
Investment Managers.

 

34



--------------------------------------------------------------------------------

10.3 Provisions Concerning the Benefits Committee.

 

(a) Membership and Voting. The members of the Benefits Committee shall be
appointed and removed by the Board of Managers pursuant to Section 10.2(b)(3).
The Benefits Committee shall consist of not less than three (3) members. The
Board of Managers may remove any member of the Benefits Committee at any time,
with or without cause, by written notice to such member and to the other members
of the Benefits Committee. Any member may resign by delivering a written
resignation to the Board of Managers. Vacancies in the Benefits Committee
arising by death, resignation or removal shall be filled by the Board of
Managers. The Benefits Committee shall act by a majority of its members at the
time in office, and such action may be taken by a vote at a meeting, in writing
without a meeting, or by telephonic communications. Attendance at a meeting
shall constitute waiver of notice thereof. A member of the Benefits Committee
who is a Participant of the Plan shall not vote on any question relating
specifically to such Participant. Any such action shall be voted or decided by a
majority vote of the remaining members of the Benefits Committee. The Benefits
Committee shall appoint a Secretary who may, but need not, be a member thereof.
The Benefits Committee may appoint from its members such subcommittees with such
powers as the Benefits Committee shall determine.

 

(b) Powers and Duties of Benefits Committee. The Benefits Committee shall have
the authority and responsibility for:

 

(1) All amendments to this Plan, except to the extent such authority is reserved
to the Board of Managers;

 

(2) The approval of any merger or spin-off of any part of this Plan;

 

(3) The appointment, removal, with or without cause, or the replacement of the
Trustee, Investment Managers, or any member of the Committee; and

 

(4) The delegation of responsibilities to the Trustee, the Committee, or any
other person or entity.

 

The Benefits Committee may appoint such accountants, counsel, specialists, and
other persons as it deems necessary or desirable in connection with the
administration of this Plan. Such accountants and counsel may, but need not, be
accountants and counsel for the Company or an Affiliate. The Benefits Committee
also shall have such other duties, authority and responsibility as may be
delegated by the Board of Managers.

 

10.4 Provisions Concerning the Committee.

 

(a) Membership and Voting. The Benefits Committee shall be in charge of the
operation and administration of this Plan. The Committee shall consist of not
less than three (3) members. The Benefits Committee may remove any member of the
Committee at any time, with or without cause, by written notice to such member
and to the other members of the

 

35



--------------------------------------------------------------------------------

Committee. Any member may resign by delivering a written resignation to the
Benefits Committee. Vacancies in the Committee arising by death, resignation or
removal shall be filled by the Benefits Committee. The Committee shall act by a
majority of its members at the time in office, and such action may be taken by a
vote at a meeting, in writing without a meeting, or by telephonic
communications. A member of the Committee who is a Participant of the Plan shall
not vote on any question relating specifically to such Participant. Any such
action shall be voted or decided by a majority vote of the remaining members of
the Committee. The Committee shall designate one of its members as the Chairman
and shall appoint a Secretary who may, but need not, be a member thereof. The
Committee may appoint from its members such subcommittees with such powers as
the Committee shall determine.

 

(b) Duties of Committee. The Committee shall administer the Plan in accordance
with its terms and shall have all the powers necessary to carry out such terms.
The Committee shall execute any certificate, instrument or other written
direction on behalf of the Plan and may make any payment on behalf of the Plan.
All interpretations of this Plan, and questions concerning its administration
and application, shall be determined by the Committee in its sole discretion and
such determination shall be binding on all persons for all purposes. The
Committee may appoint such accountants, counsel, specialists, and other persons
as it deems necessary or desirable in connection with the administration of this
Plan. Such accountants and counsel may, but need not, be accountants and counsel
for the Company or an Affiliate. The Committee also shall have such other
duties, authority and responsibility as may be delegated by the Benefits
Committee.

 

10.5 Provisions Concerning the Plan Investments. The Benefits Committee shall
appoint Investment Managers and monitor the performance of such investments and
Investment Managers. The Benefits Committee shall also implement any investment
objectives or guidelines which may be established by the Benefits Committee. The
Benefits Committee may appoint such accountants, counsel, specialists, and other
persons as it deems necessary or desirable in connection with its duties under
this Plan. Such accountants and counsel may, but need not, be accountants and
counsel for the Company or an Affiliate.

 

10.6 Delegation of Responsibilities; Bonding.

 

(a) Delegation and Allocation. The Board of Managers and the Committee,
respectively, shall have the authority to delegate and allocate, from time to
time, by a written instrument, all or any part of its responsibilities under
this Plan to such person or persons as each may deem advisable, and in the same
manner to revoke any such delegation or allocation of responsibility. Any action
of such person in the exercise of such delegated or allocated responsibilities
shall have the same force and effect for all purposes hereunder as if such
action had been taken by the Board of Managers or the Committee. An Employer,
the Board of Managers, or the Benefits Committee shall not be liable for any
acts or omissions of any such person, who shall periodically report to the Board
of Managers, or the Benefits Committee, as applicable, concerning the discharge
of the delegated or allocated responsibilities.

 

(b) Bonding. The members of the Benefits Committee shall serve without bond
(except as expressly required by federal law) and without compensation for their
services as such.

 

36



--------------------------------------------------------------------------------

10.7 No Joint Fiduciary Responsibilities. The Plan is intended to allocate to
each named fiduciary the individual responsibility for the prudent execution of
the functions assigned to it, and none of such responsibilities or any other
responsibility shall be shared by two or more of such named fiduciaries unless
such sharing is provided for by a specific provision of the Plan. Whenever one
named fiduciary is required herein to follow the directions of another named
fiduciary, the two named fiduciaries shall not be deemed to have been assigned a
shared responsibility, but the responsibility of a named fiduciary receiving
such directions shall be to follow them insofar as such instructions are on
their face proper under applicable law.

 

10.8 Information to be Supplied by Employer. Each Employer shall supply to the
Committee, within a reasonable time after the end of each month and in such form
as the Committee shall require, the names of all Participants who incurred a
Termination of Employment or layoff during the month and the date of termination
of each and the amount of Compensation paid to each Participant for the Plan
Year of such Termination of Employment. The Committee may rely conclusively on
the information certified to it by an Employer. Each Employer shall provide to
the Committee or its delegate such other information as it shall from time to
time need in the discharge of its duties.

 

10.9 Records. The regularly kept records of the Committee and of any Employer
shall be conclusive evidence of the Accrued Benefit, Vesting Service and
Eligibility Service of a Participant, his Compensation, his age, marital status,
his status as an Eligible Employee and all other matters contained therein
applicable to this Plan; provided that a Participant may request a correction in
the record of his age at any time prior to his Annuity Starting Date, and such
correction shall be made if within ninety (90) days after such request he
furnishes in support thereof a birth certificate, baptismal certificate, or
other documentary proof of age satisfactory to the Committee.

 

10.10 Fiduciary Capacity. Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan.

 

37



--------------------------------------------------------------------------------

ARTICLE XI.

 

Trustee

 

11.1 Appointment of Trustee. A Trustee (or Trustees) shall be the entity
designated as Trustee under the Trust Agreement or such other entity appointed
by the Benefits Committee. The Trustee shall serve at the pleasure of the
Benefits Committee, and shall have such rights, powers and duties as are
provided to a Named Fiduciary under ERISA for the administration of the Trust
Fund and as are provided in the Trust Agreement.

 

11.2 Responsibility of Trustee and Investment Manager(s). All contributions
under this Plan shall be paid to and held separately by the Trustee. The Trustee
shall have no responsibility relating to the investment and reinvestment of the
Trust Fund except with respect to the management of those assets specifically
delegated to it in writing. The Investment Manager(s) shall have exclusive
management and control of the investments and/or reinvestments of the assets of
the Trust Fund assigned to them except as specified above. All property and
funds of the Trust Fund shall be retained for the exclusive benefit of
Participants, as provided in the Plan, and shall be used to pay benefits to
Participants or their beneficiaries or to pay expenses of administration of the
Plan and Trust Fund to the extent not paid by the Employers.

 

11.3 Funding and Investment Policy. The Committee shall periodically obtain cash
flow projections from the Actuary and shall supply them to the Benefits
Committee, so that an appropriate funding and investment policy may be
maintained by such Benefits Committee in accordance with the requirements of
ERISA.

 

11.4 Bonding. Neither the Investment Manager(s) nor Trustee shall be required to
furnish any bond or security for the performance of their powers and duties
hereunder unless applicable law makes the furnishing of such bond or security
mandatory.

 

11.5 Standard of Conduct of Trustee. The Trustee shall perform all of its
functions solely in the interests of the Participants of the Plan and their
Beneficiaries and with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, and shall not be liable for any conduct on its
part which conforms to that standard.

 

11.6 Payment of Expenses. All expenses incident to the administration,
termination or protection of the Plan and Trust, including but not limited to,
actuarial, legal, accounting, investment management, Trustee’s fees and premiums
to the Pension Benefit Guaranty Corporation, may, but are not required to, be
paid by the Company, which may require reimbursement from the other Employers
for their proportionate shares, or if not paid by the Company, shall be paid by
the Trustee from the Trust Fund and, until paid, shall constitute a first and
prior claim and lien against the Trust Fund.

 

38



--------------------------------------------------------------------------------

ARTICLE XII.

 

Limitations

 

12.1 Reemployment of Retired Employees.

 

(a) Prior to Normal Retirement Date. If a retired Participant is reemployed as
an Eligible Employee prior to his Normal Retirement Date, no Pension payments
shall be made during the period of such reemployment. Upon subsequent
Termination of Employment by such Participant, the Participant shall be entitled
to receive a Pension based on his Accrued Benefit as of the end of his period of
reemployment or his Benefit Service and Average Monthly Compensation prior to
the date of his previous Retirement as well as Benefit Service and Average
Monthly Compensation during the period of his reemployment, and in the case of a
disabled Participant, his Benefit Service while disabled. In the case of
reemployment of a retired Participant who received any Pension payments prior to
his reemployment, the Pension payable upon his subsequent Retirement shall be
reduced by the Actuarial Equivalent of any Pension payments he received during
his previous period of Retirement.

 

(b) On or After Normal Retirement Date.

 

(1) Suspension of Pension. If a retired Participant is reemployed as an Eligible
Employee on or after his Normal Retirement Date, his Pension shall be suspended
for any calendar month during which he earns at least forty (40) Hours of
Service under this Plan; provided, however, in no event shall the amount so
suspended be greater than the amount of Pension which would have been payable to
the Participant if he had been receiving monthly Pension payments under the Plan
since his Retirement based on a Single Life Annuity commencing at his age at
Retirement.

 

(2) Status Determination. Any retired Participant who is reemployed by any
Employer or Affiliate on or after his Normal Retirement Date may request the
Committee to render a determination of whether specific contemplated
reemployment will result in a permanent suspension of his Pension under Section
12.2(b)(1). Such requests shall be considered in accordance with this Plan’s
claims procedure, and shall be rendered in a reasonable amount of time.

 

12.2 Governmental Restrictions.

 

(a) Limitation on Benefits of Highly Compensated Employees. This Section 12.2
sets forth the limitations required by the Internal Revenue Service on the
Employer Contributions which may be used for the benefit of certain
Participants. In the event of Plan termination, the benefit of any highly
compensated active or former employee is limited to a benefit that is
nondiscriminatory under Code Section 401(a)(4). In this regard, benefits
distributed to any of the 25 most highly compensated active and highly
compensated former employees with the greatest compensation in the current or
any prior year are restricted such that the annual payments are no greater than
an amount equal to the payment that would be made on behalf of the Participant
under a straight life annuity that is the Actuarial Equivalent of the sum of the
Participant’s Accrued Benefit, the Participant’s other benefits (if any) under
the Plan

 

39



--------------------------------------------------------------------------------

(other than a social security supplement, within the meaning of Section
1.411(a)-7(c)(4)(ii) of the Income Tax Regulations), and the amount the
Participant is entitled to receive under a social security supplement.

 

The foregoing restrictions shall not apply if:

 

(1) after payment of the benefit to a Participant described in the preceding
paragraph, the value of plan assets equals or exceeds 110% of the value of
current liabilities, as defined in Code Section 412(l)(7);

 

(2) the value of the benefits for a Participant described above is less than 1%
of the value of current liabilities before distribution; or

 

(3) the value of the benefits payable under the Plan to a Participant described
above does not exceed Five Thousand Dollars ($5,000).

 

For purposes of this Section 12.2, benefit includes loans in excess of the
amount set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living Participant, and any death benefits not
provided for by insurance on the Participant’s life.

 

(b) Permissible Distributions. A Participant’s otherwise restricted benefit may
be distributed in full to the affected Participant if prior to receipt of the
restricted amount, the Participant enters into a written agreement with the
Committee to secure repayment to the Plan of the restricted amount. The
restricted amount is the excess of the amounts distributed to the Participant
(accumulated with reasonable interest) over the amounts that could have been
distributed to the Participant under a Single Life Annuity (accumulated with
reasonable interest). The Participant may secure repayment of the restricted
amount upon distribution by:

 

(1) entering into an agreement for promptly depositing in escrow with an
acceptable depositary, property having a fair market value equal to at least 125
percent of the restricted amount;

 

(2) providing a bank letter of credit in an amount equal to at least 100 percent
of the restricted amount; or

 

(3) posting a bond equal to at least 100 percent of the restricted amount. If
the Participant elects to post bond, the bond will be furnished by an insurance
company, bonding company or other surety for federal bonds.

 

40



--------------------------------------------------------------------------------

ARTICLE XIII.

 

Amendments

 

13.1 Right to Amend. As provided in Article X, the Benefits Committee or the
Board of Managers, as appropriate, reserves the right to make, from time to
time, any amendment to this Plan which does not permit any prohibited reversion
of any part of the Trust Fund to the Employers, and which does not cause any
part of the Trust Fund to be used for, or diverted to, any purpose other than
the exclusive benefit of Participants included in this Plan. Retroactive
amendments may not decrease the Accrued Benefit of any Participant or
Beneficiary thereof determined as of the first Plan Year to which the amendment
applies, or as of the time the amendment was adopted, except as permitted by
law.

 

13.2 Plan Merger or Consolidation. In the event of any merger or consolidation
with, or transfer of assets or liabilities to any other plan, each Participant
in this Plan, upon termination, shall have as a minimum benefit, under the
successor plan, the amount he would have received if the Plan had terminated at
the time of such merger, consolidation or transfer.

 

41



--------------------------------------------------------------------------------

ARTICLE XIV.

 

Adoption and Withdrawal

 

14.1 Procedure for Adoption. Any Affiliate now in existence or hereafter formed
or acquired, which is not already an Employer under this Plan and which is
otherwise legally eligible, may by formal resolution or decision of its own
board of governing authority, adopt this Plan and the related Trust, for all or
any classification of persons in its employment, and thereby, from and after the
specified effective date shall become an Employer under this Plan. Such adoption
shall be effectuated by such formal resolution or decision of the adopting
organization as shall be appropriate. The adoption resolution or decision may
contain such specific changes and variations in the terms and provisions of this
Plan and Trust applicable to such adopting Employer and its Employees, as may be
acceptable to the Benefits Committee and attached hereto as an Appendix.
However, the sole, exclusive right of any other amendment of whatever kind or
extent, to the Plan or Trust are reserved by the Company. The Appendix so added
shall become, as to such adopting organization and its Employees, a part of this
Plan as then amended or thereafter amended and the related Trust. It shall not
be necessary for the adopting organization to sign or execute the original or
the amended Plan and Trust documents. The effective date of this Plan for any
such adopting organization shall be stated in this restated and amended Plan or
in the Appendix, and from and after such effective date such adopting
organization shall assume all the rights, obligations and liabilities of an
individual Employer entity hereunder and under the Trust. The administrative
powers and control of the Company, as provided in the Plan and Trust, including
the right of amendment, and of appointment and removal of the Benefits
Committee, shall not be diminished by reason of the participation of any such
adopting organization in this Plan and Trust.

 

14.2 Withdrawal. An Employer, by action of its board of managers or other
governing authority, may withdraw from this Plan and Trust at any time, without
affecting other Employers not withdrawing. The Company may, in its absolute
discretion, terminate an adopting Employer’s participation at any time when in
its judgment such adopting Employer fails or refuses to discharge its
obligations under this Plan.

 

14.3 Adoption By Affiliate Contingent Upon Qualification. The adoption and any
related amendment of the Plan and its related Trust by an Affiliate is hereby
made contingent and subject to the condition precedent that the Plan and its
related Trust following such adoption, meets all the statutory requirements for
qualified plans, including, but not limited to, Code Section 401(a).

 

42



--------------------------------------------------------------------------------

ARTICLE XV.

 

Termination

 

15.1 Right to Terminate. The Company may at any time terminate the Plan with
respect to all or any part of the Participants employed by all or any one of the
Employers, and may direct and require the Trustee to liquidate the share of the
Trust Fund allocable to such Participants or their Beneficiaries. If the Plan is
terminated with respect to less than all Employers maintaining the Plan, the
Plan shall continue in effect for Participants of the remaining Employers. In
the event that an Employer shall cease to exist, the Plan shall be terminated
with respect to the Participants of such Employer, unless a successor
organization adopts and continues the Plan. Upon complete or partial termination
of the Plan, the rights of all affected Employees to the benefits accrued under
the Plan to the date of such termination shall be nonforfeitable to the extent
then funded.

 

15.2 Employer Consolidation or Merger. Upon an Employer’s liquidation,
bankruptcy, insolvency, sale, consolidation or merger to or with another
organization which is not an Employer hereunder, in which the Employer is not
the surviving company, or upon an adjudication or other official determination
of a court of competent jurisdiction or other public authority pursuant to which
a conservator, receiver or other legal custodian is appointed for the purpose of
operation or liquidation of an Employer, the Trust Fund assets attributable to
the Participants of such Employer shall be held or distributed as herein
provided, unless the successor to such Employer assumes the duties and
responsibilities of such Employer by adopting the Plan and Trust, or by the
establishment of a separate plan and trust to which the Trust Fund assets of the
Trust held on behalf of such Employer may be transferred with the consent and
agreement of such Employer and the Company. Upon the consolidation or merger of
two or more of the Employers under the Plan with each other, the surviving
Employer or organization shall succeed to all the rights and duties under the
Plan and Trust of the Employers involved.

 

15.3 Allocation and Liquidation of Trust Fund. Upon complete or partial
termination of the Plan the proportionate interests of the affected Participants
of each Employer, and their Beneficiaries, respectively, shall be determined by
the Committee in accordance with Section 4044 of ERISA and other applicable laws
and regulations. If any assets of the Plan remain following complete termination
of the Plan, they shall revert to the Company as provided in Section 15.5.
Notwithstanding the foregoing, in the event the Plan terminates, or there is a
spin-off of part of the Plan (in excess of the three percent (3%) of the Plan
assets permitted under Treasury Regulation Section 1.414(1)-1(n)(2)), within
five (5) years following the date of any merger of any other plan into this Plan
after September 2, 1974, and if the sum of the assets in this Plan after any
such merger was less than the sum of the present values of the accrued benefits
(whether or not vested) of both this Plan and such other plan on a termination
basis on the merger date, then a special schedule of benefits shall be created
from the necessary (as identified by an enrolled actuary) data maintained by the
Employer or the Committee and shall be inserted in and modify the allocation
priorities set forth above in this Section 15.3 at the time of such termination
or spin-off, in accordance with Treasury Regulation Sections 1.414(1)-1(e)-(j)
and 2608.13.

 

43



--------------------------------------------------------------------------------

15.4 Manner of Distribution. Any distribution after termination or partial
termination of this Plan may be made at any time, and from time to time, in
whole or in part, to the extent that no discrimination in value results, in cash
or in securities or other assets in kind (at fair market value at the time of
distribution). In making such distribution, any and all determinations,
divisions, appraisals, apportionments and allotments shall be made by the
Committee acting with the information supplied by the Actuary and such actions
shall be final, binding and conclusive on all persons for all purposes. Provided
that no discrimination in value results, the Committee may direct that any or
all of the nonforfeitable benefits to be distributed may be paid in a Lump Sum,
subject to the consent requirements of Section 8.4.

 

15.5 Amounts Returnable to an Employer. In no event shall an Employer receive
any amounts from the Trust, except such amounts, if any, as set forth below:

 

(a) Upon termination of the Plan and notwithstanding any other provisions of the
Plan, the Company shall receive such amounts, if any, as may remain after the
satisfaction of all liabilities of the Plan to affected Participants and
Beneficiaries, and arising out of any variations between actual requirements and
expected actuarial requirements;

 

(b) In the event of a contribution made by an Employer by a mistake of fact,
such contribution may be returned to such Employer within one year after payment
thereof, subject to the provisions of subsection (d), below;

 

(c) Each contribution hereunder is conditioned upon the deductibility of such
contribution under Code Section 404 for the Plan Year for which such
contribution is made and shall be returned to an Employer within one (1) year of
disallowance, if such deduction is disallowed (to the extent of the
disallowance), subject to the provisions of subsection (d), below; and

 

(d) The return of an Employer Contribution to an Employer under subsections (b)
or (c), above, must comply with each of the following requirements:

 

(1) The amount of such Employer Contribution which may be so returned shall not
be greater than the excess of (i) the amount contributed over (ii) the amount
that would have been contributed had there been no mistake in determining the
deduction or had there been no mistake of fact, as the case may be; and

 

(2) The amount of such Employer Contribution which may be so returned shall not
be increased by earnings attributable to the investment or reinvestment of such
Employer Contribution in the Trust, but shall be reduced by losses attributable
to the investment or reinvestment of such Employer Contribution in the Trust.

 

44



--------------------------------------------------------------------------------

ARTICLE XVI.

 

Top-Heavy Provisions

 

16.1 Definitions. For purposes of this Article XVI, the following words and
phrases shall have the meanings set forth below when used in the capitalized
form, unless a different meaning is clearly warranted by the context:

 

(a) “Aggregation Group” shall mean a Required Aggregation Group or a Permissive
Aggregation Group, as appropriate.

 

(1) “Required Aggregation Group” shall mean that group of plans comprised of
each defined contribution and each defined benefit plan sponsored by the Company
or any Affiliate in which at least one (1) Key Employee participates, and any
other defined contribution or defined benefit plan sponsored by the Company or
by any Affiliate which enables a plan in which a Key Employee participates to
satisfy the minimum participation and non-discrimination requirements of Code
Sections 401(a)(4) or 410.

 

(2) “Permissive Aggregation Group” shall mean all plans included in the Required
Aggregation Group and any other plan or plans sponsored by the Company or by an
Affiliate but only if such group of plans would satisfy, in the aggregate, the
minimum participation and non-discrimination requirements of Code Sections 410
and 401(a)(4) and contributions or benefits in such other plans are comparable
to contributions or benefits in the plans of the Required Aggregation Group. The
Committee shall determine which plan or plans shall be taken into account in
determining the Permissive Aggregation Group.

 

(b) “Annual Compensation” means compensation within the meaning of Code Section
415(c)(3).

 

(c) “Determination Date” shall mean, with respect to a Plan Year, the last day
of the immediately preceding Plan Year.

 

(d) “Key Employee” shall mean any Employee or former Employee (and any
beneficiaries of a former employee) who, for the Plan Year containing the
Determination Date or any of the four preceding Plan Years, is:

 

(1) An officer of an Employer (or of an Affiliate) whose Annual Compensation
during the Plan Year containing the Determination Date is greater than One
Hundred Thirty Thousand Dollars ($130,000) (as adjusted under Code Section
416(i)(1); provided however, excluding Employees described in Code Section
414(q)(5), no more than the lesser of:

 

(A) fifty (50) Employees; or

 

(B) the greater of three (3) Employees or ten percent (10%) of all Employees

 

45



--------------------------------------------------------------------------------

shall be treated as officers, and such officers shall be selected from those
with the highest Annual Compensation during the Plan Year containing the
Determination Date;

 

(2) A five percent (5%) or greater owner of an Employer, as defined in Code
Section 416(i)(B)(i); or

 

(3) A one percent (1%) or greater owner of an Employer (as defined in Code
Section 416(i)(B)(ii)) whose Annual Compensation from an Employer is greater
than One Hundred Fifty Thousand Dollars ($150,000).

 

(e) “Non-Key Employee” shall mean an Employee who is not a Key Employee,
including an Employee who is a former Key Employee.

 

(f) “Valuation Date” shall mean (i) with respect to this Plan, the last
valuation date of a Plan Year containing the Determination Date, which is the
valuation date as of which the Actuary determines the funding requirements for
the Trust Fund in accordance with ERISA and as provided in Section 11.3; (ii)
with respect to any other defined benefit plan included in the Aggregation
Group, the valuation date within the twelve (12) month period ending on the
Determination Date as of which the minimum funding standards are determined for
such plan; and (iii) with respect to a defined contribution plan included in the
Aggregation Group, the valuation date within the twelve (12) month period ending
on the Determination Date as of which the account balances under such plan are
determined.

 

16.2 Application of Top-Heavy Provisions. The provisions of this Article XVI
shall be applied as follows:

 

(a) Single Plan Determination. Unless this Plan is included in an Aggregation
Group, it will be considered top-heavy and the provisions of this Article XVI
shall be applicable, if, as of a Determination Date, the cumulative Accrued
Benefits of Key Employees under the Plan exceeds sixty percent (60%) of the
cumulative Accrued Benefits of all Employees under the Plan.

 

(b) Aggregation Group Determination. If the Plan is included in an Aggregation
Group, it will be considered top-heavy and the provisions of this Article XVI
shall be applicable, if as of a Determination Date, the sum of account balances
of Key Employees under all defined contribution plans in the group and the
cumulative accrued benefits of Key Employees under all defined benefit plans in
such group exceed sixty percent (60%) of the same amounts determined for all
employees under all plans included in the Aggregation Group.

 

(c) Top-Heavy Test. For purposes of subsection (a) and (b) above, accrued
benefits and account balances shall be adjusted for any distribution made in the
one-year period ending on the Determination Date, for any contribution due but
unpaid as of the Determination Date and for any contributions made after the
most recent Valuation Date. In the case of a distribution made for a reason
other than separation from service, death, or disability, the previous sentence
shall be applied by substituting “five-year period” for “one-year period.” The
value of cumulative accrued benefits and the value of account balances shall be
determined as of the most recent Valuation Date which is within the twelve-month
period ending on the

 

46



--------------------------------------------------------------------------------

Determination Date and the accrued benefit of a current Employee shall be
determined as if he had incurred a Termination of Employment as of such
Valuation Date. The present value of accrued benefits shall be determined using
the actuarial assumptions set forth in Section 2.2, without regard to whether
such benefit is accrued under this Plan or any other defined benefit plan
included in the Aggregation Group. The accrued benefit and account balance of a
Participant who has not performed services for an Employer or an Affiliate
during the one-year period ending on the Determination Date, shall be
disregarded. The determination of top-heavy status, including the extent to
which contributions, distributions, rollovers and transfers are taken into
account shall be made in accordance with Code Section 416 and the Treasury
Regulations issued thereunder. Solely for the purpose of determining if this
Plan, or any other plan included in a required Aggregation Group of which this
Plan is a part, is top-heavy (within the meaning of Code Section 416(g)) the
Accrued Benefit of a Non-Key Employee shall be determined under (a) the method,
if any, that uniformly applies for accrual purposes under all plans maintained
by Affiliates, or (b) if there is no such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional
accrual rate of Code Section 411(b)(1)(C).

 

16.3 Top-Heavy Determination. The Committee shall determine whether the Plan is
a top-heavy plan with respect to each Plan Year. The Committee’s determination
shall be final and binding on all Participants.

 

16.4 Vesting Requirements. If the Plan is determined to be a top-heavy plan with
respect to a Plan Year, then a Participant’s interest in his Accrued Benefit
shall vest in accordance with the following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vesting Percentage


--------------------------------------------------------------------------------

 

            Less than 2

   0 %

            2

   20 %

            3

   40 %

            4

   60 %

            5

   80 %

            6 or more

   100 %

 

If in a subsequent Plan Year, the Plan is no longer top-heavy, the vesting
provisions that were in effect prior to the time the Plan became top-heavy shall
be reinstated; provided, however, that any portion of a Participant’s Accrued
Benefit which was vested prior to the time the Plan was no longer top-heavy
shall remain vested; and provided further that a Participant who has at least
three years of Vesting Service at the start of such Plan Year shall have the
option of remaining under the vesting schedule in effect while the Plan was
top-heavy. Notwithstanding the foregoing, this Article XVI does not apply to the
Accrued Benefit of any Participant who does not have an Hour of Service after
the Plan has initially become top-heavy.

 

47



--------------------------------------------------------------------------------

16.5 Minimum Benefit.

 

(a) Minimum Accrual Formula. Subject to the provisions of subsection (b) below,
if the Plan is determined to be top-heavy with respect to a Plan Year, then each
Non-Key Employee who is a Participant and who completed at least one thousand
(1,000) Hours of Service during such Plan Year shall accrue a benefit (expressed
as a Single Life Annuity commencing at age sixty-five (65)) which is not less
than the product of (1) and (2) below (“Minimum Accrual Amount”), where:

 

(1) is the number of Years of Service performed while the Plan is a top-heavy
plan; and

 

(2) is two percent (2%) of such Participant’s average annual Code Section 415
Compensation for the period of the five (5) consecutive Plan Years during which
the Plan is top-heavy for which such Participant has the highest aggregate of
such compensation;

 

provided such product shall not exceed twenty percent (20%) of such average Code
Section 415 Compensation, and the Minimum Accrual Amount shall be determined
without regard to Social Security integration.

 

(b) Participation in Other Plans. If a Non-Key Employee who is entitled to a
Minimum Accrual Amount is a participant in both a defined contribution plan and
this Plan in a Plan Year in which this Plan is top-heavy, such Non-Key Employee
shall receive an allocation under such defined contribution plan equal to five
percent (5%) of his Code Section 415 Compensation for such Plan Year; provided,
however, if such Non-Key Employee is a participant in more than one defined
contribution plan, such minimum contribution allocation shall be provided under
only one such defined contribution plan as determined in accordance with the
top-heavy coordination provisions of such plans.

 

16.6 Adjustment in Maximum Limitation on Annual Benefits. For any Plan Year with
respect to which the Plan is top-heavy, the denominators of defined benefit plan
fraction and the defined contribution plan fraction described in Section 6.5(g)
shall be determined under Code Section 415(e) by multiplying the dollar
limitation then in effect by 1.0 instead of 1.25.

 

48



--------------------------------------------------------------------------------

ARTICLE XVII.

 

Miscellaneous

 

17.1 Nonguarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.

 

17.2 Rights to Trust Assets. No Participant shall have any right to, or interest
in, any assets of the Trust Fund upon his Termination of Employment or
otherwise, except as provided from time to time under this Plan, and then only
to the extent of the benefits payable to such Participant out of the assets of
the Trust Fund. Neither the Employers, the Trustee nor any member of the
Committee shall be liable to any Participant or beneficiary for benefits from
this Plan, except for those payable from the Trust Fund in accordance with the
terms of the Plan and the Trust.

 

17.3 Nonalienation of Benefits. Except as expressly provided for by this Plan or
otherwise permitted by law, benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, including any liability for alimony or other payments
for property settlement or support of a spouse, former spouse or for any other
relative of the Participant, but excluding devolution by death or mental
incompetency, prior to being received by the person entitled to the benefit
under the terms of the Plan; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. The Trust Fund shall not in any manner
be liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits hereunder; provided, however, a
Participant’s benefit may be offset to the extent necessary to satisfy the
Participant’s criminal conviction for a crime involving the Plan, a civil
judgment (including a consent order or decree) against the Participant or a
settlement agreement entered into by the Participant, all in accordance with the
provisions Code Section 401(a)(13)(C). None of the unpaid Plan benefits or Trust
assets shall be considered an asset of the Participant in the event of his
insolvency or bankruptcy. This Section 17.3 shall not bar any voluntary and
revocable assignment to an Employer (or other designated person) by a
Participant which is permitted under Treasury Regulation Section 1.401(a)-13,
including any such assignment of a portion of any payment that such Participant
otherwise is entitled to receive under this Plan for the purpose of paying part
or all of the costs allocable to the Participant under a retiree medical expense
plan.

 

49



--------------------------------------------------------------------------------

ARTICLE XVIII.

 

Procedure for Identification and Processing

 

of Qualified Domestic Relations Orders

 

18.1 Definitions. The capitalized terms used in this Procedure, unless otherwise
specifically defined below, shall have the same meaning as provided in this Plan
as amended from time to time.

 

(a) “Alternate Payee” shall mean any spouse, former spouse, child or other
dependent of a Participant who is recognized by a Domestic Relations Order as
having the right to receive all or any portion of the benefits payable under the
Plan with respect to such Participant.

 

(b) “Domestic Relations Order” or “Order,” used interchangeably, shall mean any
judgment, decree or order of a court of competent jurisdiction, including
approval of a property settlement agreement, (i) that relates to the provision
of child support, alimony payments or marital property rights to a spouse,
former spouse, child or other dependent of a Participant, and (ii) that is made
pursuant to the domestic relations law of a state, including a community
property law.

 

(c) “Qualified Domestic Relations Order” shall mean a Domestic Relations Order
that meets all of the requirements specified in this Procedure, and that creates
or recognizes the existence of the right of an Alternate Payee to receive, or
assigns to an Alternate Payee the right to receive, all or a portion of the
benefits payable with respect to a Participant under the Plan. The determination
of the status of a Domestic Relations Order shall at all times be made in
accordance with the provisions of any applicable regulations issued by the
Secretary of Labor or the Secretary of the Treasury. The Committee’s
determination of the status of a Domestic Relations Order shall be final and
binding on all persons.

 

18.2 Status of Order. The Committee shall recognize the Order as a Qualified
Domestic Relations Order if the Order satisfies all of the following
requirements:

 

(1) The Order discloses the name and last known mailing address, if available,
of the Participant and each Alternate Payee covered by the Order; provided,
however, that an Order shall not fail to be a Qualified Domestic Relations Order
merely because the Order does not specify the address of the Participant or an
Alternate Payee, if the Committee is otherwise aware of the address of such
Participant or Alternate Payee.

 

(2) The Order specifies the amount or the percentage of the Participant’s
benefits to be paid to each Alternate Payee.

 

(3) The Order identifies the number of payments or periods to which such Order
applies.

 

(4) The Order contains information sufficient to assure that the Order relates
to the Plan.

 

50



--------------------------------------------------------------------------------

(5) The Order does not require any type or form of payment of benefits or any
option that is not otherwise provided under the Plan (nor require payment in the
form of a joint and survivor annuity with respect to the Alternate Payee and any
joint annuitant); provided, however, in the case of any payment before
distribution of a Participant’s Accrued Benefit, as applicable, has commenced,
an Order shall not be treated as failing to meet this requirement solely because
such Order requires the payment of benefits to an Alternate Payee in a
single-sum payment of the entire benefit of such Alternate Payee.

 

(6) The Order does not affect any portion of the Participant’s Accrued Benefit,
as applicable, which is not fully-vested, nor any death benefit which has not
been awarded at the date of the Order.

 

(7) The Order does not require the Plan to provide increased benefits, as
determined on the basis of actuarial value.

 

(8) The Order provides that any income tax basis, if any, attributable to a
Participant’s Accrued Benefit, as applicable, shall be proportioned to the
benefit awarded to the Alternate Payee in the same percentage as such awarded
benefit bears to such Accrued Benefit, as applicable, as of the date such
Accrued Benefit is divided.

 

(9) The Order does not require the payment of benefits to an Alternate Payee
that are required to be paid to another Alternate Payee under another Order
previously determined by the Committee to be a Qualified Domestic Relations
order.

 

18.3 Procedural Requirements.

 

(a) Copy of Order. Upon receipt by the Company of a certified copy of a Domestic
Relations Order, the Committee promptly shall notify the Participant and any
Alternate Payee that the Committee has received such Order and the Committee
shall provide the Participant and each Alternative Payee with a copy of this
Procedure.

 

(b) Notification. Within a reasonable time after receipt by the Committee of a
Domestic Relations Order, or within such time period as shall be established
under any applicable regulations issued by the Secretary of Labor or the
Secretary of the Treasury, the Committee shall determine whether the Order is a
Qualified Domestic Relations Order and shall notify the Participant and each
Alternate Payee of such determination. If the Committee determines that an Order
is not a Qualified Domestic Relations Order, such notice shall advise the
Alternate Payee that he or she may have a right to petition the issuing court to
amend the Order. Notifications shall be sent to the addresses specified in the
Domestic Relations Order, or if the Domestic Relations Order does not specify
addresses, to the last known address of the Participant and the Alternate Payee.

 

18.4 Segregation of Assets and Payments. During the eighteen (18) month period
commencing thirty (30) days after a Domestic Relations Order has been received
by the Committee and before its status has been determined, any amounts that
would have been payable

 

51



--------------------------------------------------------------------------------

under the Plan to the Alternate Payee pursuant to the Order during such period
shall be segregated under the Plan. If, within such eighteen-month period, the
Order is determined to be a Qualified Domestic Relations Order by the Committee,
a court of competent jurisdiction, or otherwise, the Committee shall pay the
segregated amounts to the persons entitled to receive them. If it is determined
that the Order is not a Qualified Domestic Relations Order or if the issue
cannot be resolved within such eighteen-month period, the Committee shall cause
the segregated amounts to be paid to the person or persons who would have been
entitled to receive such amounts in the absence of such Order. The payment of
any benefits from the Plan to a Participant or Alternate Payee pursuant to a
Qualified Domestic Relations Order shall be suspended during any period during
which the enforcement of such Order shall have been stayed by court of competent
jurisdiction, if written notice of such stay is delivered to the Committee by a
Participant or Alternate Payee.

 

18.5 Modification of Procedure. This Procedure may be modified from time to time
by the Committee in its discretion to conform with applicable rules or
regulations promulgated by the Secretary of Labor or Secretary of the Treasury.

 

 

52



--------------------------------------------------------------------------------

ARTICLE XIX.

 

Claims Procedure

 

19.1 Claims Procedure. The Committee shall adopt, and may change from time to
time, claims procedures, provided that such claims procedures and changes
thereof shall conform with Section 503 of ERISA and the regulations promulgated
thereunder. Such claims procedures, as in effect from time to time, shall be
deemed to be incorporated herein and made a part hereof.

 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Magellan Pension Plan, as adopted effective January 1,
2004, Magellan Midstream Holdings, L.P., as the Company, has caused these
presents to be duly executed in its name and behalf as of the 31ST day of
December, 2003.

 

Magellan Midstream Holdings, L.P.

By:

 

Magellan Midstream Management, LLC, Its General Partner

By:

 

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

    “COMPANY”

 

53